 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  590Benfield Electric Co., Inc. and International Brother-hood of Electrical Workers, Local 24, AFLŒCIO.  Cases 5ŒCAŒ23367, 5ŒCAŒ24393, and 5ŒCAŒ4932 June 30, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN On July 12, 1996, Administrative Law Judge William F. Jacobs issued the attached decision.  The Respondent filed exceptions, a supporting brief, and a brief in reply to the General Counsel™s answering brief; the General Counsel filed exceptions and an answering brief to the Respondent™s exception; and International Brotherhood of Electrical Workers (IBEW) filed a brief, amicus curiae.1 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions only to the extent consistent with this Decision and Order. 1. The judge found, inter alia, that the General Counsel appropriately reinstated the charge in Case 5ŒCAŒ23367 outside the 6-month limitations period of Section 10(b) of the Act because the Respondent fraudulently concealed material facts from the General Counsel.  We find merit in the Respondent™s exceptions to this finding. On March 3, 1993,3 the Union filed a charge alleging, in-ter alia, that the Respondent violated Section 8(a)(3) of the Act by refusing to hire certain applicants because of their membership in the Union.   On May 4, the Board agent investigating the charge interviewed the Respondent™s president, Charles Benfield, and its vice president, Barry Burnick.  Thereafter, by letter to the Board agent dated May 10, the Respondent™s attorney summarized the Re-spondent™s position concerning the Union™s charge.   Spe-cifically, the May 10 letter asserted that during the relevant period, i.e., from November 1992 through March 1993, the Respondent received many more applications than it had positions available, and consequently many of the applica-tions were summarily rejected based on several criteria.  For instance, applications that were incomplete were sum-marily discarded.  In addition, applications were similarly rejected if any of the following factors were present:  1. The application did not indicate the position the person was applying for.                                                            1 We grant the IBEW™s motion for leave to file its brief amicus cu-riae. 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 All dates are in 1993 unless otherwise stated. 2. The application did not include a copy of the applicant™s driver™s license or social security card. 3. The application did not include a specific wage rate sought by the applicant. 4. The applicant indicated a wage rate substan-tially higher than what the Respondent intended to pay. 5. The applicant™s employment history showed that the applicant earned a wage substantially higher than what the Respondent intended to pay. 6. The applicant™s employment history indicated short-term employment with previous employers.  The May 10 letter asserted that each of the named dis-criminatees were rejected because one or more of the above factors were present.  The letter also asserted:  Plainly there is no evidence to support the allega-tion that any or all of the Charging Parties were re-jected because of anti-union animus on the part of Benfield.  Indeed, there is no evidence that Benfield has any anti-union animus.  There is no evidence that Benfield has ever rejected any applicant because of prior union activity or affiliation.  As Mr. Benfield in-dicated at our meeting, he is unaware of whether or not any of his employees were former union members or whether or not they are union supporters.  Also, as Mr. Benfield indicated, in reviewing the Charging Parties™ applications, he never looked at the sections which may have indicated affiliation with the IBEW.  During the investigation of this charge, the Respondent made available to the General Counsel 145 applications received from November 1992 through March 1993, in-cluding 45 applications from individuals that were hired during this period. By letter dated July 16, 1993, the Regional Director dis-missed the charge.  The dismissal letter states, in relevant part:  The investigation failed to establish sufficient evidence to demonstrate a nexus between the applicants™ union membership and/or activities and the Employer™s fail-ure to hire them.  There is no direct evidence of anti-union animus on the part of the Employer.  Further-more, under Wireways, Inc., 309 NLRB [245] (1992), the Employer does not violate the Act when it rejects applicants because the wage rates sought, or previ-ously earned, by the applicants exceeded wages the Employer was offering.  Accordingly, further proceed-ings are not warranted, and I am refusing to issue complaint in this matter.  The Union filed a subsequent refusal-to-hire charge against the Respondent in May 1994 (Case 5ŒCAŒ24393).  During the investigation of that charge, several witnesses came forward to the General Counsel with information concerning the Respondent™s hiring practices since 1992.  Specifically, these witnesses informed the Region that the 331 NLRB No. 77  BENFIELD ELECTRIC CO. 591Respondent™s hiring practices precluded hiring any appli-
cant suspected of being a union member.  The most signifi-
cant witness, former Service Manager Donald Ruleman, 
testified thatŠcontrary to the Respondent™s stated position 
in May 1993Šthere were no rules or particular reasons in 
effect for discarding applicati
ons or ruling out applicants, 
other than suspected union membership.  According to 
Ruleman, applicants were often identified as union appli-
cants by, among other things, their high wage history and 
their prior employers.
4  Ruleman observed Charles Ben-
field and Barry Burnick go through the applications and put 
aside those that they suspected were from union members.  
In addition, Ruleman heard Patricia Benfield, who suc-
ceeded Charles Benfield as th
e Respondent™s president in 
1993, state that as long as she was there, there would never 
be a union at Benfield Electric. 
Thereafter, the Region revoked the dismissal of the 
charge in Case 5ŒCAŒ23367 and on October 27, 1994, 
issued a complaint based on the refusal-to-hire allegations 
contained in that charge. 
The judge found that the dismissed charge was properly 
reinstated and that the Respondent violated Section 8(a)(3) 
of the Act by refusing to consider for employment and re-
fusing to hire certain applicants because of their union 
membership or their support for the Union.  Crediting the 
General Counsel™s witnesses, the judge found that the Re-
spondent sought to conceal its discriminatory hiring prac-

tice from the General Counsel by fraudulently asserting in 
its May 10 position paper that the Respondent™s hiring de-
cisions were based on legitimate economic objectives.  
Contrary to the judge, we find that the Respondent™s 
conduct does not rise to the le
vel of fraudulent conceal-
ment, and thus the reinstatement of the dismissed charge 
outside the 10(b) period was not proper. 
The Board has held that three critical elements must be 
present in order to toll the 10(b) limitations period.  Those 

elements are (1) deliberate concealment has occurred; (2) 
material facts were the object of concealment; and (3) the 
injured party was ignorant of those facts.  E.g., 
Brown & 
Sharpe Mfg. Co.
, 321 NLRB 924 (1996).  We find that the 
critical first element has not been established here.  First, 
there is no contention or showing that the Respondent de-
liberately concealed documents or witnesses from the Gen-
eral Counsel.
5  Further, the May 10 position paper, which 
the judge relied on to establish that the Respondent™s con-
                                                          
 4 Ruleman testified that it was common knowledge in the industry 
which employers were union employers,
 but to the extent that it was 
unknown whether an employer was 
a union employer, the applicant™s 
high wage rates suggested union membership. 
5 After the dismissal of the charge was revoked, the Respondent 
turned over to the General Counsel 
an additional 14 applications of individuals hired during the relevant
 period.  The Respondent maintains 
that these applications were inadvertently omitted from the 145 applica-
tions it submitted during the original 
investigation.  The General Coun-
sel does not contend, nor is there 
any evidence showing, that these applications were deliberately conc
ealed from the Board agent conduct-
ing the investigation. duct was fraudulent, was an attempt by the Respondent™s 
attorney to advocate his client™s position, i.e., that the Re-
spondent had engaged in no wr
ongdoing.  As in most cases 
alleging discrimination, the Respondent here denied the 
misconduct alleged and proffered an explanation for not 
hiring the named individuals, thus requiring the General 
Counsel to decide if the evidence presented in the investi-

gation was sufficient to sustain the Charging Party™s posi-
tion.  The denial of misconduct by a respondent, however, 
is not dispositive of the charge, nor is it an act of conceal-
ment.  
Brown & Sharpe
, supra. 
There is no evidence that the criteria set forth in the May 
10 position paper were manufac
tured by the Respondent in 
response to the General Counsel
™s investigation.  Indeed, 
consistent with Ruleman™s testimony, most of those criteria 
could have been used by the Respondent as a means of 
screening out those applicants suspected of being a member 
of the Union.  Further, although the testimony of Ruleman 

and others established that 
the Respondent had an unlawful 
motive in reviewing those applications, that testimony did 
not establish that the Respondent concealed documentary 
evidence.  Similarly, the testimony did not suggest that the 
Respondent deliberately concealed witnesses from the 
General Counsel, or misled the General Counsel about the 

existence of such witnesses.  In
 short, while it is clear that 
the Respondent was not forthcoming about its true motive, 
the record fails to establish an
y effort to conceal material 
facts from the General Counsel during the investigation.  
Accordingly, the first critical element of fraudulent con-
cealment has not been established. 
In arguing that the Respondent™s May 10 position paper 
constitutes fraudulent concealment, the General Counsel 

relies on Kanakis Co.
, 293 NLRB 435 (1989).  We find 
that case distinguishable.  In that case, the respondent™s 

president and owner submitted to the Board agent conduct-
ing the investigation a sworn affidavit stating that the al-
leged discriminatee was laid off for specific economic rea-
sons.  Thereafter, in an unrelated criminal proceeding, the 
respondent™s president testified that he had lied in his affi-
davit to the Board and had actually laid off the discrimina-
tee at the request of the union™s business agent.  The Board 
found that the respondent™s president perpetrated a fraud on 
the Board by giving perjured testimony concerning the 
central operative facts being investigated.  The Board 
added that such conduct demonstrated contempt for the 
Board™s processes that ca
nnot be condoned, and accord-
ingly warranted tolling the 10(b) period.  293 NLRB at 
436. In the instant case, the Respondent did not offer perjured 
sworn testimony to the Board agent conducting the investi-

gation; it submitted a position statement from its attorney.  
While the Respondent™s contentions here concerning its 
true motive were ultimately found not credible after a full 
presentation of all the evidence
 before the judge, such ad-
vocacy does not constitute the contempt for the Board™s 
processes that was found in 
Kanakis
, where the respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592dent™s president 
admittedly
 lied to the Board agent during 
the investigation.  If, as the General Counsel urges, we 
were to find no significant difference between the May 10 
position paper from the Respondent™s attorney and the per-
jured affidavit in 
Kanakis
, future respondents and their 
attorneys could very well be discouraged from submitting 
statements of position to the Bo
ard for fear that any denial 
of an allegation could cause a fraudulent concealment find-
ing and the tolling of the 10(b) limitations period. 
In sum, we find that the General Counsel has failed to 
show that the Respondent fraudulently concealed evidence 

in Case 5ŒCAŒ23367, and thus there was no basis for re-
voking the dismissal of the charge and issuing a complaint 
outside the 10(b) period.  Accordingly, we shall dismiss the 
complaint in that case.
6 2. The judge also found, in Cases 5ŒCAŒ24393 and 5Œ
CAŒ24932, that the Respondent violated Section 8(a)(3) 
and (1) of the Act by refusing to consider for employment 
and refusing to hire certain indi
viduals in the latter part of 
1993 and in 1994 because they were suspected union 

members or supporters.  On May 11, 2000, the Board is-
sued its decision in 
FES, 331 NLRB No. 20, setting forth 
the framework for analysis of 
refusal-to-hire and refusal-to-

consider violations.  We ha
ve decided to remand Cases 5Œ
CAŒ24393 and 5ŒCAŒ24932 to the judge for further con-
sideration in light of 
FES, including, if necessary, reopen-
ing the record to obtain evidence required to decide the 
case under the 
FES framework. 
ORDER The complaint in Case 5ŒCAŒ23367 is dismissed. 
IT IS FURTHER ORDERED that the proceeding in 
Cases 5ŒCAŒ24393 and 5ŒCAŒ24932 is remanded to the 

administrative law judge for appropriate action as noted 
above.  The judge shall prepare a supplemental decision 
setting forth credibility resolutions, findings of fact, conclu-
sions of law, and a recommended Order, as appropriate on 
remand.  Copies of the supplemental decision shall be 
served on all parties, after which the provisions of Section 
102.46 of the Board™s Rules and Regulations shall be ap-
plicable. 
 Angela S. Anderson, Esq
., for the General Counsel.
 Jeffrey Rockman, Esq. (Astroth
, Serotte, Rockman & Westcott), 
of Baltimore, Maryland, for the Respondent.
 John S. Singleton, Esq. (Gendler, Berg & Singleton), 
of Balti-
more, Maryland, for the Charging Party. 
                                                          
                                                           
6 Member Liebman concurs that the May 10 statement of position 
submitted by Respondent™s counsel is not sufficient to toll the 10(b) 
period under the doctrine of fraudulen
t concealment.  Nonetheless, she 
agrees with the position advanced 
by the IBEW that ﬁ[t]his case pro-
vides a rare insight into how Wireways, Inc.
, 309 NLRB 245 (1992), 
has undermined the enforcement of the Act in the construction indus-
try.ﬂ  (Brief amicus curiae
 at 2.)  In many cases, application of 
Wire-
ways will result, as it did initially in th
is case, in the dismissal of the 
unfair labor practice charges. Sh
e therefore believes that a re-
examination of 
Wireways is warranted, either at a later stage of this 
case, if necessary to its resolution, or in another case. 
DECISION 
STATEMENT OF THE CASE 
WILLIAM F. JACOBS, Administrative Law Judge.  The 
charge in Case 5ŒCAŒ23367
1 was filed on March 9, 1993, by 
International Brotherhood of Electrical Workers, Local 24, AFLŒ
CIO (the Union or Local 24).  The charge alleged, inter alia, that 
Benfield Electric Company (the 
Respondent, the Company, or the 
Employer), since December 1, 1992,
 refused to hire Christopher 
Bell, Edward Hughes, Nathan Love, Mark DeJuliis, Michael 
McHale, Gary Griffin, Benny Shaw, Ivan Anderson, Henry Jeffer-
son, Michael Dixon, and Carmen Voso because of their member-
ship in and activities on behalf of the Union. 
On July 16, 1993, the Regional Director dismissed the charge 
with the following explanation: 
 As a result of the investigation it appears there is insufficient 
evidence to establish that the Employer violated Section 
8(a)(1) and (3) of the Act by refusing to hire individuals 
named in the instant charge.  
The charge alleges that these 
individuals were not hired becau
se of their membership in 
and activities on behalf of the 
International Br
otherhood of 
Electrical Workers, Local 24, AFLŒCIO.  The investigation 

established that the Employer rejected applicants who did not 
completely fill out the application, who failed to list a spe-
cific salary desired; who listed a wage rate substantially 
higher than the Employer intended to pay; who had a prior 
wage rate substantially higher than the wage rate the Em-
ployer intended to pay; or whose length of service with prior 
employers was short term.  The investigation failed to estab-
lish sufficient evidence to demonstrate a nexus between the 
applicants™ union membership and/or activities and the Em-
ployer™s failure to hire them.  There is no direct evidence of 
anti-union animus on the part of the Employer.  Furthermore, 
under 
Wireways, Inc.,
 309 NLRB [245] (1992), the Em-
ployer does not violate the Act when it rejects applicants be-
cause the wage rates sought, or previously earned, by the ap-
plicants exceeded wages the Employer was offering.  Ac-
cordingly, further proceedings are not warranted, and I am 
refusing to issue complaint in this matter. 
 The dismissal was subsequently revoked, however, and com-
plaint issued on October 27, 1994,
2 based on the original March 9, 
1993 charge.  In the complaint, it
 is alleged that the revocation 
was due to Respondent™s fraudulent concealment of its policy and 
practice of not considering for hire and not hiring individuals who 
are known or suspected union me
mbers and supporters.  Respon-
dent filed an answer on November 4, 1994. 
On November 17, 1994, Respondent filed a Motion for Sum-
mary Judgment.  On December 6, 1994, counsel for the General 
Counsel filed a response to Respondent™s Motion for Summary 
Judgment and on December 9, Respondent filed a reply.  On 
January 3, 1995, the Board issued an Order Denying Motion, 
finding that Respondent™s motion ra
ises genuine issues of material 
fact, which would best be resolved after a hearing before an ad-

ministrative law judge.   
The charge in Case 5ŒCAŒ24393 was filed May 6, 1994.  An 
order consolidating cases, complaint and notice of hearing issued 
November 28, 1994, consolidating Case 5ŒCAŒ23367 with Case 
5ŒCAŒ24393. 
 1 The original charge was amended on April 21, 1995, to conform it 
to the complaint, which had added 
additional alleged discriminatees. 
2 Amended May 5, 1995. 
 BENFIELD ELECTRIC CO. 593The complaint in Case 5ŒCAŒ24393 alleges discriminatory re-
fusals to hire Mark DeJuliis on October 7, 1993; Devereaux 
Bressler, Mark DeJuliis, Gary Griffin, Eric Halling, Stephen 
Walthrup, George Woods, and D
onald Wright on November 18, 
1993; and William Day, Mark 
DeJuliis, Phillip Kovalevski, 
Charles McNeal, and Gary Prestianni on December 2, 1993.  The 
order consolidating cases, complaint and notice of hearing, which 
issued November 28, 1994, was amended April 11, 1995, to add 
an 8(a)(1) allegation. 
The charge in Case 5ŒCAŒ24932 was filed by the Union 
against Respondent on December 2, 1994.  Complaint issued 
based on this charge on March 31, 1995, along with an Order 
Consolidating Cases.  It alleges 
discriminatory refusals to hire 
Kevin Bilbo, Frank Cookerly, Mark DeJuliis, Henry Duke, Joseph 
Mills, and George Joseph Woods on July 15, 1994; John Cupp on 
July 18 and 19, 1994; and Roderick Easter on August 23, 1994. 
At the hearing, tried before me on May 22Œ25, and 31, and June 
1 and 13Œ15, 1995, the General Counsel moved to amend the 
consolidated complaints to add the specific names of alleged dis-
criminatees previously identified in the complaints only as ﬁothers 
similarly situated who are unknown to the undersigned.ﬂ  The 
individuals added as alleged discriminatees at the hearing were 
those whose names first became known to the General Counsel, 
on that date, pursuant to subpoena.  The following are the names 
and dates of their applications: 
 Todd Emory 
October 12, 1992 
Michael Murtagh 
November 2, 1992 
Daniel Clary 
October 5, 1992 
Richard Meehan 
November 3, 1992 
Thomas Pyles 
November 10, 1992 
John Lusco 
November 19, 1992 
Chris Lusco 
November 19, 1992 
John Loman 
December 3, 1992 
Daniel Hicks 
December 14, 1992 
Robert Clay 
December 14, 1992 
Eric Gerczak 
December 16, 1992 
George Huebner 
January 5, 1993 
Darryl Pate 
February 5, 1993 
Larry Lee 
February 18, 1993 
Jesse Pritchard 
February 2, 1993 
James Morton 
July 5, 1994 
Carl Elk 
August 25, 1993 
Anthony White 
February 25, 1993 
Hans Have  
February 19, 1993 
Darren Rose 
October 13, 1992 
Norman Swoboda 
March 1, 1993 
Roy Kistner 
February 3, 1993 & 
       September 16, 1992 
Roy Hill 
February 4, 1993 
 All parties were represented at 
the hearing and were afforded 
full opportunity to be heard and present evidence and argument.  
All parties filed briefs.  On the entire record,
3 my observation of 
the demeanor of the witnesses, and after giving due consideration 

to the briefs, I make the following 
                                                          
 3 The General Counsel™s motion to correct transcript, unopposed, is 
granted. 
FINDINGS OF FACT 
I. JURISDICTION 
The complaint alleges, the answ
er admits, and I find that Re-
spondent is, and has been at all times material, an employer en-

gaged in commerce within the meaning of Section 2(6) and (7) of 
the Act. II. THE LABOR ORGANIZATION INVOLVED 
The Union is, and has been at all times material, a labor organi-
zation within the meaning of Section 2(5) of the Act. 
III. THE UNFAIR LABOR PRACTICES 
A. The Respondent Respondent is an electrical contractor with its headquarters lo-
cated in Forest Hill, Maryland, where it has both a residential and 
a commercial division.  It also has other locations including facili-
ties in Elkridge, Maryland, and in Virginia.  The Respondent has 
several divisions including residential, commercial, service, and 
utility.  The Elkridge division does only residential work, mostly 
in the southern and western Maryland counties.  The residential 
division does single family home
s, town homes, and residential 
condominiums, buildings of four floors or fewer.  The commercial 
division wires commercial buildings, highrises, and industrial 
locations.  The service division does small jobs too small for other 
divisions.  The Company, which has been in existence for about 
25 years, currently employs about 120 electricians. 
B. Management 
Charles Benfield was president of the Company until January 
1993 at which time, his wife, Patricia Benfield, became president.  
She had been secretary/treasurer and comptroller.  It is admitted 
that both have been supervisors and agents of the Company during 
all relevant periods.  After Patricia became president of the Com-
pany, she also became the majority
 stockholder.  Benfield then 
became a minority stockholder and has since remained with the 

Company as a consultant/member of management. 
Historically, whenever Respondent was hiring electricians, 
Charles Benfield would first review the applications at the Forest 
Hill location.  After Benf
ield™s initial screenin
g, those that passed 
would be sent to the managers of the various divisions.  The appli-
cants would then be contacted for interview and a final decision 
made on whether or not to hire him.  Executive Vice President 
Alan Simon does the initial review 
of applications at the Elkridge 
location. 
Benfield testified that applicati
ons are received throughout the 
year, regardless of whether or not Respondent is hiring at the time.  
The applications are kept on file indefinitely but are considered 
stale after 14 days and no longer usually given consideration 
thereafter. 
C. Case 5ŒCAŒ23367 
In November 1992, Respondent contracted to perform the elec-
trical work at a new construction project located at the Francis 
Scott Key Medical Center in Baltimore.  In order to do the job, 
Respondent had to hire 25 more commercial electricians to sup-
plement its own complement.  The job was expected to last from 6 
to 8 months. 
Benfield testified that Respondent™s usual practice, when hir-
ing, is to inquire of its own supervisory staff, if they are aware of 
any good electricians currently looking for work.  Similar recom-
mendations are sought from other contractors with whom Re-
spondent is familiar.  The purpose of this approach is to increase 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594the probability of obtaining competent employees with a known 
record. In order to help fill the requirements necessitated by the Francis 
Scott Key job, Respondent, between October 1992 and March 
1993, obtained from other contractors over 15 commercial electri-
cian referrals who were hired. 
In seeking to fill its requirements for the Francis Scott Key pro-
ject in the fall of 1992, Responde
nt followed its usual practice.  
After hiring all the referrals available, it advertised in the newspa-

pers for additional commercial electricians, apprentices, and help-
ers.  Advertisements were placed in the Baltimore Sun and Hart-
ford County Aegis on various dates from September 1992 to Feb-
ruary 1993.  Respondent received 
over 200 applications for the 25 
electricians™ jobs and hundreds more for other positions. 
When Benfield screened the applications, he would typically 
discard those that did not meet the criteria established by the 
Company.  In particular, accordin
g to Benfield, he would check 
each application to determine the experience of the applicant, the 
completeness of the application, the wage rate sought, the wage 
history of the applicant, and the stability of the applicant™s em-
ployment history. 
More specifically, Benfield testifie
d, if an applicant noted a de-
sired wage rate substantially above the wage rate being paid by 
Respondent, $10 to $13, for example $18 to $20, the application 
would be rejected.  Benfield explained that, in his experience, 
applicants who note a desired wage of $18 or $20, but would ac-
cept a wage of $10 to $13, would leave as soon as a higher paying 
job becomes available. 
Similarly, if an applicant noted a desired wage, comparable to 
that offered by the Company, but his wage history indicated that 
he had historically received a much higher wage, his application 
would be rejected as well.  Benfield explained that, in his experi-
ence, in this situation too, the 
applicant would usually leave to 
obtain a higher paying wage such as he was used to earning. 
In reviewing applications for the purpose of checking on the 
stability of an applicant™
s work history, Benfield testified that he is 
most interested in determining if
 the applicant stayed with previ-
ous employers for long periods of time.  According to Benfield, if 
by analyzing the application, he determined that an applicant™s 
work history reflected that he regularly changed jobs, he would 
probably do the same with Respondent.  The implication is that 
the applicant would make an unstable and therefore an undesirable 
employee. 
Benfield testified that he generally rejected any applications 
which were not completely filled out, especially if the information 
on the first page, the wages desired, was missing, because that left 
it to the Respondent to speculate as to what wages would be satis-
factory to the applicant.  Where 
this information was missing, the 
applicant would not be considered further. 
The number of responses to Respondent™s advertisements dur-
ing the fall and winter of 1992 exceeded by far the requirements 
of Respondent.  For this reason, Benfield admitted, he felt free to 
reject any applications, which were not completely executed.  If 
any space was left blank on the first page, and the application 
rejected on that account, Benfield testified, he would not bother to 
look at the second page. 
Finally, Benfield testified, the timing of the application was an 
important factor.  Thus, applicatio
ns are actively considered only 
for 14 days.  If there is no opening when the application is filed, 

the application is not kept for more than 14 days to be considered 
for openings, which might occur subsequent to that period. 
Respondent contends that each one of the alleged discrimina-
tees named in the complaint in
 Case 5ŒCAŒ23367, as consoli-
dated with the other cases, was rejected because he failed to meet 

one or more of the ﬁcriteriaﬂ discussed immediately above.  Thus, 
according to Respondent: 
1. Edward Hughes was never actually accepted or rejected be-
cause he never filed an application with Respondent. 
As noted above, the complaint in Case 5ŒCAŒ23367 was 
amended on May 5, 1995, to add Edward Hughes to the list of 
alleged discriminatees.  Specifically, it alleges that on or about 
October 21, 1992,
4 Respondent informed Hughes that it was not 
hiring electricians and thereby discouraged him from submitting 
an application for employment, at a time when Respondent was 
advertising for and hiring electricians.  The amendment further 
alleges that the Respondent™s act of discouraging Hughes from 
submitting an application was purs
uant to its policy and practice 
of not hiring individuals who are known or suspected union mem-
bers or supporters.  In its answer, Respondent denied the allega-
tion without explanation. 
Record evidence indicates that Hughes is a journeyman electri-
cian and has been a member of the Union for about 30 years.  
Though he was never an officer in the Union or a paid employee 
of the Union, from 1968 to 1981 he taught part time for the joint 
apprenticeship training committee (JATC), a committee com-
posed of an equal number of me
mbers of the National Electrical 
Contractors Association (NECA) and the Union.  Hughes has a 

master electrician™s license and is a licensed electrical contractor 
in Baltimore County, Maryland. 
Between September 1992 and February 1993, Respondent ran a 
series of want ads in the Baltimore Sun for commercial electri-
cians, listing benefits and its Forrest Hill address as the place to 
apply.  Wages were not mentione
d.  Hughes noticed one of these 
ads and during the week of October 20 went to Respondent™s 
office to inquire about employment.  He was by himself and was 
wearing a baseball cap that had ﬁLocal 24, IBEWﬂ printed on it 
and a shirt with ﬁLocal 24, Electriciansﬂ printed on it.  He asked 

the receptionist for an application because he had seen the ad in 
the newspaper.  The receptionist told him that all the jobs were 
filled and they weren™t accepting 
applications.  Hughes left. 
Despite the receptionist™s statement, Respondent continued to 
run its want ads in the newspapers for electricians for the next 3-
1/2 months.  At least four applic
ations were distributed in Octo-
ber, one before Hughes™ visit to Respondent™s office and three 
thereafter, resulting in the hiring 
of four applicants.  Applicant 
Kevin Greenfield filed his application on October 22, was called 

by Respondent and interviewed on November 9, and started work 
on November 12.  Greenfield was hired despite filling in the sal-
ary desired space with the word ﬁNegotiable.ﬂ 
In keeping with the analyses and conclusions infra, I find that 
Hughes was recognized as a prounion applicant by virtue of his 
clothing and, in accordance with 
instructions from management, 
detailed infra, was discouraged by the receptionist from filing an 
application, in violation of the Act. 
2. Christian Bell
 filed an application on October 21.  He failed 
to note the specific salary he desired and wrote ﬁnegﬂ instead.  His 
wage history indicated that he had recently earned $20 per hour on 
one job.  Between 1977 and 1990, Bell was self-employed.  As 
such, Benfield testified he was considered a competitor of Re-
spondent and therefore not acceptab
le as an employee.  In his 
experience, Benfield noted individuals who once had their own 
                                                          
 4 All dates are in 1992 unless noted otherwise. 
 BENFIELD ELECTRIC CO. 595companies and were later hired by Benfield would usually leave 
his employ and go back into business for themselves.  Bell™s ap-
plication listed two unionized companies, Enterprise Electric 
Company and Brown and Heim Electric Company, as previous 
employers.  Bell was rejected as an applicant. 
Record evidence indicates that Christian Bell, an electrician, 
has been a member of the Union fo
r 30 years.  In October 1992, 
Bell was out of work and when he was told about Respondent™s 

newspaper ad by a union official he
 went to the Forrest Hill office 
to file an employment application.  He went there by himself and 
was wearing a Local 24 hat at the time.  The truck he drove to 
Respondent™s office had a Local 24 sticker on it and an IBEW 
decal on its rear window. 
Bell asked the receptionist for an application and was given one 
but no instructions on how to fill 
it out.  He asked if it would be all 
right to mail it in and was told that it would be.  He was not asked 
for a copy of his driver™s license or social security card.  He left. 
A few days later, Bell mailed in his application dated October 
21.  Where the application asked for ﬁSalary Desired,ﬂ Bell admit-
ted writing in ﬁNeg.ﬂ  He testified that he did so because he 
needed a job and was willing to negotiate on the wages but had he 
been instructed not to write in ﬁn
egotiableﬂ or told that his applica-
tion would be rejected if he did so, he would not have done as he 

did. The employment history portion of Bells™ application included 
among his previous employers the names of Enterprise Electric 
Co., Brown & Heim and Noone Electric, all well-known union 
electric contractors.  The wages earned at these previous employ-
ers ranged between $14.50 and $20.55 per hour.  During one pe-
riod, from 1977 to 1990, Bell listed himself as Bell & Sons, mean-
ing he was self-employed.  In a 
later position paper dated May 10, 
1993, Respondent would claim that it rejected Bell™s application, 
in part, because Bell was considered a competitor during his pe-
riod of self-employment.  Alth
ough Bell made several calls to 
Respondent to check up on the status of his application during 
November 1992, he was never interviewed or called. 
For reasons explicated infra, I find that Bell was identified both 
by his appearance and applicatio
n as a union applicant and re-
jected for employment for that reason. 
3.  Mark DeJuliis
 filed an application on November 12.  He 
was rejected, Benfield testified, 
because he did not list a salary 
desired but noted ﬁshop rateﬂ instead that he had an employment 
history showing that he had earned $20 per hour at three of his last 
four employers and he worked fo
r each of them for only 2 to 4 
months. 
The record indicates that DeJuliis
 is an electrician who has been 
a member of the Union for 15 years.  He went through the JATC 
program and has master electrician™s licenses in Maryland and 
Georgia.  DeJuliis applied for employment with Respondent on 
five separate occasions.  The first time was on November 12 when 
he saw Respondent™s ad in the newspaper and drove alone to the 
Forrest Hill office wearing his union hat and jacket and driving his 
van with signs on both sides which read, ﬁUnion, yes.ﬂ  Once in 
the office, the receptionist, Debbie Thompson, gave him an appli-
cation, which he filled out and re
turned to her without receiving 
instructions on how to fill it out.
  When he wrote ﬁshop rateﬂ in 
the ﬁSalary Desiredﬂ blank he was not informed that his applica-
tion would be automatically reject
ed because he did not enter a 
specific sum.  Debbie told DeJuliis that Respondent kept the ap-
plications for a year.  For reasons stated, infra, I find that DeJuliis 
was identified and rejected becau
se he was a union applicant. 
4.  Nathan Love
 filed an application on November 6.  Benfield 
testified that he rejected Love™s application because he failed to 
list the salary he desired and instead wrote in ﬁnegotiableﬂ and 
because his employment wage history showed he earned ap-
proximately $20 per hour in his past employment. 
The record reflects that Nathan Love is an electrician and has 
been a member of the Union for 15
 years.  He served his appren-
ticeship with JATC for 4 years.  In November 1992, Love was 

unemployed and when he heard that Respondent had been adver-
tising for electricians, he decided to apply. 
On November 6, he and Michael McHale went to Respondent™s 
Forest Hill office.  Love wore a union jacket.  They were given 
applications but no instructions 
on how to fill them out.  Conse-
quently, since he did not know what Respondent was paying and 
no one told him to put in an exact figure, he wrote ﬁnegotiableﬂ in 
the space entitled ﬁSalary Desired.ﬂ 
After submitting his applicati
on, he heard nothing from Re-
spondent.  He called six times in the next 4 or 5 months and each 
time spoke with Debbie Thompson.  He mentioned that Respon-
dent was still running ads and reminded her, each time, who he 
was and that he was still available for employment.  In reply, each 
time Debbie would give a different answer to his inquiry, e.g., that 
Respondent was not hiring or that it was stockpiling applications.  
However, she never mentioned that his application was incom-
plete.  In the meantime, Respondent contacted and interviewed 
other applicants but none that had indicated a union affiliation.  
Love had listed previous union employers, namely, Brown & 
Heim, Neutron Electrical Contractor
s, Dynelectrical and the J.P. 
Electrical Company.  He also listed his wages at these employers 
as about $20 per hour.  Under educational background he included 
the Union™s apprenticeship program. 
As explained below, I find that Love was identified as a union 
applicant and rejected for employment for that reason. 
5.  Michael McHale
 filed an application on November 6.  Ben-
field testified that he rejected McHale because he wrote ﬁnegotia-
bleﬂ in the ﬁSalary Desiredﬂ space, his rate of pay was greater than 
Respondent was paying and because for his period of employment 
for his last previous employer, he put in ﬁfrom 90 to 92ﬂ which 
Benfield testified was not speci
fic enough and 
therefore incom-
plete information. 
The record reflects that McHale is a journeyman electrician 
who has been a member of the Un
ion for approximately 10 years.  
In November 1992, he was unemployed and when he heard that 
Benfield had placed an ad in the newspaper for electricians he 
went to its Forest Hill office and 
filed an application along with 
Nathan Love.  At the time, he was wearing a cap with ﬁLocal 24ﬂ 

on it. When McHale and Love arrived at Respondent™s office, Debbie 
Thompson gave them applications
, which they immediately filled 
out.  Thompson did not give McHale and Love any instructions on 

how to fill out the applications 
so he entered the word ﬁNegotia-
bleﬂ in the blank labeled ﬁSalary Desired.ﬂ  He did this because he 
did not think he would be hired if he put down the current union 
scale.  On the other hand, he did not want to settle for a wage that 
was lower than Respondent was willing to pay.  McHale thought 
he could discuss wages at the interv
iew if one were granted.  After 
completing his application, McHale
 returned it to Thompson.  She 
said nothing about his having written ﬁnegotiableﬂ on the applica-
tion but said that the Company was going to keep taking applica-
tions and would call applicants fo
r interviews when they were 
through. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596McHale never received a call from Respondent, so he called 
back on three separate occasions in January, February, and March.  
Each time he spoke with Thompson who told him that Benfield 
had his application and, if interested, would call him. 
On page two of his application, McHale noted that he had been 
in the Union™s apprenticeship program for 5 years. 
For reasons explained below, I fi
nd that McHale was identified 
as a union applicant and rejected for that reason. 
6.  Michael Dixon
 filed an application on December 2.  He was 
rejected, according to Benfield, b
ecause his application indicated 
that he had earned only $10,000 and $12,000 at his last two em-

ployers.  Benfield computed this salary to equate to $5 or $6 per 
hour, and not possibly a real wage rate for an electrician.  He con-
cluded that Dixon was mistaking or misrepresenting his wage rate 
and rejected him on that account.  In actuality, Dixon testified, the 
$10,000 and $12,000 figures represented amounts earned during 
the few months employed by each of the two employers listed and 
equated to about $20 per hour.  Benfield testified that he was 
aware at the time that Dixon applied, that one of his previous em-
ployers, Riggs Distler, was union. 
Dixon noted on his application 
that he was a member of the 
Local 24 Organizing Committee.  He also stated thereon that he 
was a Local 24 JATC graduate. 
The record indicates that Michael Dixon is an electrician who 
has been a member of the Union for 18 years.  As of December 2, 
Dixon was unemployed and when he
 saw Benfield™s ad in the 
newspaper, he, together with Carmen Voso, went to apply at the 
Forest Hill office.  Both he an
d Voso wore Local 24 jackets and 
hats and when they arrived were given applications by Thompson.  

Thompson gave them no instructions on how to fill out the appli-
cations.  On page two of his application, Dixon noted that he had 
completed 4 years of the Local 24 apprenticeship, JATC and had 
served on the Local 24 organizing committee.  One of the refer-
ences he gave was James Correll, a business representative with 
Local 24. Dixon was never contacted concerning his application so he 
called Respondent™s office on three occasions.  Each time he 

spoke with Thompson who advised him that Respondent did not 
need anyone at that time but would 
contact him if they did.  I find, 
for reasons stated below, that Dixon was rejected because he was 
a union applicant. 
7.  Carmen Voso
 filed his application on December 2.  Al-
though Voso properly completed hi
s application and indicated that 
he desired a salary of $12.50 per hour, Benfield nevertheless re-
jected him.  The reason, according to Benfield, was that, like 
Dixon, Voso had indicated on his application that he had earned 
only $10,000 and $12,000 at his last two employers.  As in 
Dixon™s case, Benfield testified th
at he assumed that these figures 
referred to annual salaries and that Voso was claiming to be earn-
ing only $5 to $6 per hour as an electrician.  Since Benfield did 
not believe this, he rejected Voso as an applicant.  Like Dixon, 
Voso set the record straight, at the hearing, that he actually earned 
about $19 per hour on those jobs. 
Voso noted on his application that he was a member of the or-
ganizing committee and a graduate of Local 24™s JATC appren-
ticeship program. 
The record indicates that Voso is
 an electrician who has been a 
member of the Union for 24 years.
  He completed a 4-year JATC 
program at Local 24.  In November 1992, he was unemployed, 
and when he saw Respondent™s ad in the newspaper he went to its 
Forest Hill office along with Dixon
 to file an application for em-
ployment.  As noted, he wore his Local 24 jacket and cap to Re-
spondent™s office on December 2.  There, he spoke with and ob-

tained an application from Thompson.  On his application, Voso 
wrote that he was on the organizing committee.  He also noted 
having completed the Local 24 JATC program and gave Correll as 
a reference.  Thompson gave him no instructions on how to fill 
out his application.  When completed, Voso gave the form back to 
Thompson.  Voso did not hear from Respondent after filing his 
application, so he called back once a month for the next 3 months.  
He spoke each time to the receptionist who told him that Respon-
dent would contact him if it wished to hire him, but it was not 
hiring at the time.  For reasons noted infra, I find that Voso was 
rejected unlawfully. 
8.  Ivan Anderson
 filed an application on December 18.  
Benfield testified that Anderson was rejected for several rea-
sons.  He failed to note the specific salary he desired and wrote 
down ﬁnegotiableﬂ instead, he had a wage history in the $18 to 
$20 per hour range, well above the amount the Company was 
offering and his employment history was transitory in that he held 
four jobs in an 8-month period.  One of these jobs was with Blu-
menthal Kahn, a known union company.  Other than this entry, 
nothing on the first page of the application indicated Anderson 
had any union affiliation.  Benfield te
stified that if the first page of 
an application was incomplete or
 contained entries, which were 
the basis for rejection, he would not bother to review the second 
page.  I find this statement incredible. 
The record indicates that Ivan Anderson is an electrician with 
24 years as a union member.  He obtained his training through the 
4-year JATC IBEW program.  Prior to entering that program, he 
served 3 years as a pre-apprentice. 
In December 1992, Anderson was unemployed and went to the 
union hall seeking work.  Correll mentioned that Benfield was 
hiring and that he should go fill ou
t an application.  On December 
18, Anderson went to 
Respondent™s Forest 
Hill office, wearing a 
cap and jacket each bearing Local 24, IBEW insignia. 
When Anderson arrived at Respondent™s office, he asked the 
receptionist for an application.  
She provided a form but gave no 
instructions on how to fill it out. 
 When he completed the form, he 
returned it to the receptionist.  
In the ﬁSalary Desiredﬂ blank, 
Anderson wrote in ﬁNegotiableﬂ becau
se he needed a job to feed 
his family and anything that Benfield would pay would be better 
than unemployment.  Moreover, although union wages were very 
high at the time, his chances of being referred out of the hall were 
ﬁprobably next to noneﬂ because he was low on the out of work 
list and there were about 365 people out of work.  Thompson said 
nothing to Anderson about his having entered ﬁnegotiableﬂ on his 
application. 
On his application, Iverson listed his last four previous employ-
ers.  All were union contractors.  He also listed his wages, all over 
$16 per hour.  His last two employers each paid an identical 
$18.34 per hour.  Each job lasted for only 1 or 2 months.  On the 
second page Anderson mentioned his four years with the IBEW 
JATC. 
When Anderson returned his application form to the reception-
ist, she told him that Benfield w
ould contact him when he returned 
from vacation.  When he did not receive any word, he called and 
once again spoke to the receptionist who said that they were going 
through the applications and would get back to him.  He never 
heard from them.  For reasons explained below, I find Anderson 
was denied employment because he was identified as a union 
applicant. 
9.  Gary Griffin
 filed an application on December 1. 
 BENFIELD ELECTRIC CO. 597Benfield testified that he rejected Griffin as an applicant be-
cause he wrote ﬁnegotiableﬂ instead
 of listing the salary he de-
sired, because his employment history showed wage rates between 
$16 and $20 per hour, well above the wage rate Benfield was 
offering, and because of the short duration of his previous em-
ployment. 
Griffin™s application identifies his last four employers as either 
Local 229 or Local 24 with the actu
al contractors also identified in 
parenthesis. 
The record indicates that Griffin is an electrician who has been 
a member of the Union since 1979
.  He went through the IBEW-
JATC program and is a master electrician licensed in Maryland. 
In December 1992 Griffin was unemployed.  When he heard 
that Benfield had placed an ad in
 the newspaper, he went to the 
Forest Hill office to file an application on December 1.  When he 
visited Respondent™s office he was wearing a union hat and a 
pencil clip with a Local 24 emblem on the pencil.  He mentioned 
the ad and obtained an application from Thompson who gave him 
no instructions on how to fill out the application. 
Griffin filled out the application there in the Respondent™s of-
fice.  In the ﬁSalary Desiredﬂ space, he wrote ﬁNegotiable.ﬂ  In 
listing his previous employers, he wrote in each space the name of 
the local that had referred him to the job, with the name of the 
contractor in parentheses. 
Before leaving Respondent™s office, Griffin asked Thompson if 
Respondent would be hiring soon.  She replied that they would be 
hiring real soon and would get in touch with him.  Respondent 
failed to contact him, so in a few days, he called back and was told 
that they were still taking applications.  It was explained that after 
a few more applicants had filed, they would be in touch with him.  
He was never contacted by Respondent so he called the office a 
total of six times during January and February.  Some of his calls, 
perhaps all, were taken by Thompson.  One time Griffin was told 
that all the jobs had been filled.  Another time he was told he 
would have to fill out an application.  He replied that he had al-
ready done this and would like to speak with whoever oversees 
the applications.  She took Griffins
 name and number and told him 
that his call would be returned.  It never was.   
Meanwhile, these other individuals filed applications within a 
week of Griffin.  Gregory Guerico filed an application on Decem-
ber 4, was interviewed on December 7, and hired the same day; 
Robert Wagner also filed an application on December 4, was 
interviewed December 11 and hired the same day; and Paul 
Palaima filed his application on December 7 and reported for 
work January 11, 1993.  There is no indication that these individu-
als wore anything to identify them as union members when they 
visited Respondent™s office to file
 their applications nor is there 
anything written by them on their applications to indicate a union 
connection. 
10.  Henry Jefferson Jr.
 never filed an application at the Forest 
Hill location but rather at Elkridge where no commercial electri-
cians were hired.  His application was never found by Respondent 
and never produced by the General Counsel. 
The record indicates that Jefferson is an electrician and has 
been a member of the Union since 1974.  In January 1993,
5 he 
was unemployed.  When informed at the union hall about Ben-
field™s ad, he checked the newspapers the following day.  He 
found the ad on January 28 and we
nt to the address listed, which 
was in Elkridge.  He was wearing a Local 24 hat at the time.  At 
Respondent™s office, Jefferson mentioned the ad and was given an 
                                                          
 5 All dates are in 1993 unless noted otherwise. 
application by the receptionist.  She gave him no instructions on 
how to fill out the application. 
After completing the application, 
Jefferson returned it to the re-
ceptionist along with a resume he had brought with him.  She then 
asked him to wait a couple of minutes.  He did so and then a man 
came out of an office holding Jefferson™s application and resume.  
He asked Jefferson if he knew how to do residential work.  He 
replied that he did and the man said that he would be in touch. 
Respondent never called Jefferson back so he called Respon-
dent.  He was told that the job for which he had applied had been 
filled.  He then asked if he could 
be considered for any other jobs.  
The person answering the phone, 
presumably the receptionist, said 
she did not know. 
Jefferson™s resume listed as his previous employers mostly all 
union contractors.  Under education, it included a reference to the 
IBEW Local 24 apprenticeship program.  For a period of time 
Jefferson worked out of the union hiring hall for short lengths of 
time for many union contractors. 
On January 27, two individuals filed applications and on Janu-
ary 28 another individual filed an application with Respondent for 
employment.  Scott Dannenmann was hired to begin work on 
February 4, Charles Corbin was interviewed and hired to begin 
work on January 28 but had apparently worked for Benfield be-
fore, and Hubert Martin was interviewed and hired on February 3 
to begin work on February 9.  None of these individuals gave 
Respondent any reason to believe that they were involved with the 
Union, neither by the way they were dressed nor by any of the 
entries on their applications.  On
 the contrary, Dannenmann noted 
that he had gone through the 4-year Associated Builders Construc-
tors (ABC) Electrical School, the nonunion equivalent of the 
IBEW-JATC program and graduated.  Respondent is a member of 
ABC. 
As indicated and explained infra, I find that Jefferson was de-
nied employment because he was identified as a union applicant. 
11.  Stephen Wollett
 filed an application on February 10.  
Wollett put down $20 per hour as the salary desired and noted that 

he was earning $20 per hour on his last job.  For these reasons, 
Benfield testified, he rejected Wollett. 
The record reflects that Stephen Wollett is an electrician who 
has been a member of the Union for 20 years.  He spent 4 years in 
the IBEW-JATC program.  
Wollett testified that sometime around February 10 he heard 
through the grapevine that Benfield was hiring.  He checked with 
the Union and was told that it would be all right to file an applica-
tion with Respondent. 
Wollett applied at the Forest Hill office of Respondent on Feb-
ruary 10.  The receptionist gave him the application but no instruc-

tion on how to fill it out.  On the application he noted $20 per hour 
as the salary he desired and listed his previous employers, some of 
them union contractors with wages ranging, over the last few 
years, between $20 and $24 per hour.  On the second page of his 
application he noted his participation in the IBEW-JATC pro-
gram. 
Wollett heard nothing about his 
application from Respondent 
so he made several calls to in
quire.  These proved fruitless. 
As of April 14 Wollett was still unemployed.  On that day, he 
and Roger Lash Jr. visited the Forest Hill office of the Respon-
dent.  Lash was wearing a union j
acket at the time with the words 
ﬁLocal 24ﬂ showing.  Both Wollett and Lash obtained application 
blanks from the receptionist.  She did not instruct them on how to 
fill them out.  Wollett entered $20.05 as the salary he desired and 
listed the same previous employers on his new application as he 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598had on his earlier application and again mentioned his JATC train-
ing.  He was never contacted.  I find his rejection, for reasons 
stated below, discriminatory. 
12.  Roger Lash Jr.
 filed an application on April 14, 1993.  On 
his application, Lash entered $20.05 as the salary desired. 
Benfield testified that he rejected Lash because the wage he 
sought was too high.  He also testified that, in any case, Respon-
dent was not hiring at the time. 
The record reflects that Roger Lash, an electrician, has been a 
member of the Union for 21 years.  He received his training 
through the IBEW JATC program and has a master electrician™s 
license. 
In April 1993, Lash was unemployed.  When he was told Re-
spondent was taking applications, he accompanied Wollett to the 
Forest Hill office to 
file applications.  Lash wore a jacket with 
IBEW printed on it. 
In the Respondent™s office, the receptionist gave Wollett and 
Lash applications but did not instruct them on how to fill them 

out.  After completing the applica
tions they handed them back to 
the receptionist.  She made no comment. 
As Benfield testified, Lash entered $20.05 per hour as the sal-
ary he desired.  He also listed his prior employers, all union, as 

well as the wages received from previous employer™s, all around 
$20 per hour.  On the second page, Lash noted that he was a 
member of the Local 24, IBEW Executive Board and that he had 
graduated from the IBEW-JATC program.  Lash was not con-
tacted by Respondent. 
For reasons explained infra, I find
 that Lash was identified as a 
union applicant and rejected on that account. 
13.  Mike Irvin
 filed an application on February 2, 1993.  Ben-
field testified that Irvin was rejected because he did not list any 
wage rate that he was seeking but instead noted ﬁnegotiable.ﬂ  He 
did not fill out his employment hi
story on his application but at-
tached a resume with a list of previous employers.  Benfield ex-
pected applicants to fill out the application completely.  Irvin™s 
resume did not include his wage history, which Benfield testified 

he considered important.  Although Irvin™s application did not 
indicate any union affiliation, as noted by Respondent, his resume, 
which Benfield admitted reading, stated that he had completed a 4 
year apprenticeship through Local 24 of the IBEW. 
The General Counsel did not call Irvin to testify.  Analysis of 
his resume, however, indicates that he had been employed previ-
ously by a number of union contractors, at least some of them 
known to Benfield. 
I find that Irvin was identified by Benfield as a union applicant 
and for reasons noted, infra, rejected in violation of Section 
8(a)(1) and (3) of the Act. 
14.  Bennie Shaw
 filed an application on January 28, 1993.  Al-
though Shaw completely filled ou
t his application including the 
space for ﬁSalary Desired,ﬂ noting therein ﬁ$13 per hour,ﬂ his 
application was nevertheless rejected because his employment 
history revealed that he was earning $20 per hour and Benfield 
testified that, in his experience, employees who had earned such 
high wage rates in the past would not stay with him, but would 
move on to other employers.  Accordingly, Shaw was rejected.  
The last two employers listed on his application were Brown & 
Heim Electric and Enterprise Electric, both identified by Benfield 
as known unionized companies.  Shaw also noted on the second 
page of his application that he had completed 5 years of Local 24 
apprenticeship school.  Despite Benfield™s claim that he did not 
read the second page of an application where the first page con-
tained information which would be grounds for rejection, I do not 
credit this testimony, but find that Benfield was aware of Shaw™s 
participation in the Union™s apprenticeship program and rejected 
his application based on his union affiliation. 
Counsel for the General Counsel 
amended the complaint at the 
hearing to add 22 additional alleged discriminatees to Case 5Œ
CAŒ23367.
6  Benfield testified as to why each of them were re-
jected.   15.  Todd Emory
 filed an application on October 12, 1992.  
Benfield testified that he reje
cted Emory because although he 
wrote down $12 per hour as the salary desired his wage history 
indicated that he had received over $20 per hour and it would be 
inconsistent for Respondent to hire someone with such a record.  
The second reason Benfield rejected Emory was the fact that he 
was employed by each of the four employers listed on the applica-
tion for just a short period of time. 
 Finally, Benfield testified that 
he rejected Emory because his application was incomplete. 
I find, for reasons stated below, that Benfield rejected Emory™s 
application and those of all of the other discriminatees named and 

added to the complaint at the hearing for discriminatory reasons 
was violative of the Act.  Exceptions are specifically noted. 
16.  Daniel Clary
 filed an application on October 5, 1992.  Ben-
field testified that he rejected Clary™s application because he failed 
to complete it.  He listed only one previous employer, Bopat Elec-
tric, with whom he was still employed at the time he filed his 
application with Respondent and failed to fill in the starting date 
with Bopat so that Benfield could not tell how long Clary had 
worked there.  The application 
indicates that Clary was making 
$10.50 per hour working for Bopat but desired $12.50 per hour 
from Respondent.  Benfield testified that Bopat was not a union-
ized company. 
Benfield, in his testimony, did not mention that attached to 
Clary™s application were several letters of reference and a letter 
from Local 640, IBEW, Phoenix addressed to ﬁDaniel S. Clary, 
Dear Sir & Brother,ﬂ welcoming him as a new member of that 
local.  This letter was dated November 1990. 
17.  Michael Murtagh
 applied November 2, 1992. 
Benfield testified that he rejected Murtagh because he stated 
that the salary he desired was $30,000 per annum and this sum 
was more than Respondent was willing to pay. 
Analysis of Murtagh™s applicati
on indicates that he had on two 
occasions previously worked for 
Dynelectric, a union contractor 
known to Benfield and that he had graduated from the IBEW-
JATC program. 
18.  Richard Meehan
 applied on November 3, 1992.  Meehan 
failed to list the salary he was se
eking but rather entered ﬁnegotia-
bleﬂ in the space supplied for that 
purpose.  Meehan also noted on 
his application that he had been self-employed between January 
1990 and July 1992.  Benfield rejected Meehan™s application be-
cause he wrote in ﬁNegotiableﬂ for salary desired and because he 
had been in business for himself and had the potential for once 
again becoming a competitor. 
Analysis of Meehan™s application indicates that he noted 
thereon that between April 1986 and June 1988 he listed his em-
ployer as Local 24 IBEW.  This probably means that he was being 
referred out of the hiring hall during that period. 
19.  Thomas Pyles
 applied on November 10, 1992.  Benfield 
testified that he rejected Pyles because he failed to put down any-
thing in the salary desired space and he was self-employed and 
had been for the previous 2 years. 
                                                          
 6 None of the new discriminatees we
re called to testify but their ap-
plications were rece
ived into evidence. 
 BENFIELD ELECTRIC CO. 599Pyles™ application also revealed that he had been paid $23 per 
hour by his two previous employers. 
20.  John Lusco
 filed his application on November 19, 1992.  
Benfield testified that he rejected Lusco because he failed to fill in 
the salary desired space and failed to put down the dates he 
worked for previous employers listed in the application.  Benfield 
noted that apparently Lusco had misspelled the name of one of 
these employers and implied that this was another reason for his 
rejection. 
Lusco had listed Blumenthal Kahn and Brown and Heim 
among his previous employers.  Benfield was aware that these 
were union contractors. 
21.  Chris Lusco
 filed his application on November 19, 1992.  
Benfield testified that he rejected his application because he left 
the salary desired space on his app
lication blank, failed to supply 
the dates of employment for previous employers, and failed to 
spell the name of one of them correctly. 
Chris Lusco™s application listed union contractors among his 
previous employers. 
22.  John Loman Jr.
 filed his application on December 3, 1992.  
Benfield testified that he reject
ed Loman™s application because he 
failed to put down the salary he desired and wrote down ﬁNego-

tiableﬂ instead, and because he had only worked for a new months 
for each of the last four employers he listed on the application. 
Loman™s application lists Gill-Simpson and Riggs Distler 
among previous employers.  In Respondent™s brief, it is acknowl-
edged that Benfield was aware that these were union contractors. 
23.  Daniel Hicks Jr.
 filed his application on December 14, 
1992.  Benfield testified that he
 rejected Hick™s application be-
cause he put down $10 per hour for salary desired and that he 
worked for IBEW Local 24 from June 6, 1986, to October 1991 
starting at $5 per hour and earning $10 per hour at the time of his 
layoff.  Benfield testified that he
 found these figures inconsistent 
with those appearing on other applications filed previously with 
Respondent.  Benfield explained that, first of all, the IBEW is not 
an employer and, second, all previous applicants who mentioned 

jobs obtained through the hiring hall listed wages received from 
the companies they worked for as being between $18 and $22 per 
hour.  In short, Benfield claimed that he rejected Hicks for giving 
incorrect information. 
On his application Hicks also noted that he had participated in 
the JATC program. 
24.  Robert Clay
 filed his application on December 14, 1992.  
Benfield testified that Clay put down that he wanted $13 per hour 
but that he had failed to fill in 
the starting and final wage rates 
received at his last place of employment.  Nevertheless, Respon-
dent did begin a prehire investigation and immediately found 
inconsistencies in the data on hi
s application.  Respondent con-
tacted North Point Electric, one of Clay™s prior employers and 

found that whereas Clay had claimed that he had worked for 
North Point from March to September 1991, North Point advised 
Respondent that he had worked there from December 1990 to 
September 1991.  This inconsistency plus his failure to complete 
the application was the reason for his rejection, according to Ben-
field. Clay listed, among his previous
 employers, G
ill-Simpson a un-
ion contractor, admittedly known to Benfield.  Although Clay 
noted that he had taken a course in the Associated Builders and 
Contractors apprenticeship program, it was apparently later that he 
went to work for Gill-Simpson. 
25.  Eric Gerczak
 filed his application on December 16, 1992.  
Benfield testified that he rejected 
Gerczak
 because he did not fill 
out his application completely and because he listed Beltway and 
Summit as his last two employers 
and Benfield knew them to be 
residential contractors.  Since Benfield was not hiring residential 

electricians at that time he rejected 
Gerczak
 resume notes that he 
was applying for the job of residential, commercial, and industrial 

electrician with Respondent, that
 he took JATC courses at the 
union hall in 1986Œ1987 and 1988Œ1990 and, Benfield™s testi-
mony notwithstanding, worked for several commercial and indus-
trial contractorsŠRiggs Distler Co
mpany, Inc., Dynelectric, Son-
ger Construction, Gleason, and Gill-Simpson, all known to Ben-
field as union contractors.  Ger
czak™s resume also listed a large 
number of jobs of short duration indicating the probable use of 
hiring hall facilities. 
26.  George Huebner
 filed his application on January 5, 1993.  
Benfield testified that he found Huebner™s application fairly com-
plete so contacted his last employer.  After obtaining a fax num-
ber, he attempted to get furthe
r information but received nothing 
so he did not pursue the matter fu
rther.  Huebner™s wage history 
reflected wages higher than those being paid by the Respondent at 
that time and for that reason, Respondent might not have hired 
Huebner anyway.  In any case, it never got that far. 
Huebner™s application does not reflect any specific union con-
nection but does indicate a pattern of consistently high wages 
within the union range, on jobs located at great distances from 
each other, for large unionized 
companies, sometimes for very 
short periods of time.  A union profile is apparent. 
27.  Darryl Pate
 applied February 5, 1993.  Benfield testified 
that he rejected Pate because he failed to list his starting and final 
wages with any of the four previous employers he listed on his 
application.  Benfield added that 
he was not sure he was hiring at 
that time in any case. 
All of the previous employers listed by Pate on his application 
were well-known union contractors.  Pate did not list the wages he 
received from these union contractors.  He was not contacted, 
interviewed or hired.  His application was apparently never proc-
essed. 
28.  Larry Lee
 filed his application on February 18, 1993.  Ben-
field testified that Lee indicated a salary desired of $35,000 per 
year, which he computed to be $17.50 per hour, a sum greater 
than Respondent was willing to pay.  A second reason for reject-
ing Lee was his failure to completely fill out the application. 
On Lee™s resume, he included the fact that he had completed 
the IBEW-JATC program but had dropped from membership in 
the IBEW in 1990. 
29.  Jesse Pritchett III
 filed his application on February 2, 1993.  
Benfield testified that he rejected Pritchett because he was asking 
$15.35 per hour, which was greater than Respondent was paying 
at the time and because his wage history indicated that he had 
been paid higher wages as well.  
Benfield testified that he did not 
know if Respondent was hiring at the time. 
Pritchett™s application indicates th
at the wages he received from 
his last three previous employers ranged between $18 and $20 per 
hour.  Pritchett worked for his most recent two employers for 
short periods of time, 3 months and 10 days, reflecting probable 
union hall referral jobs.  He was not contacted, nor was his appli-
cation processed. 
30.  Carl Elk
 filed his application on August 20, 1992.  Ben-
field testified that he rejected Elk because he wrote down ﬁNego-
tiableﬂ rather than a specific figure for the salary he desired.  Nev-
ertheless, Benfield attempted to call Elk™s last employer, left a 
message regarding a reference but received no response.  Respon-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600dent did not pursue its investigation further and was not hiring at 
that time anyway, according to Benfield. 
Unmentioned by Benfield was the fact that Elk indicated on 
page one of his application that he worked out of IBEW Local 
592™s hiring hall in Vineland, New Jersey, for almost 9 years. 
31.  Anthony White
 filed his application on February 25, 1993.  
Benfield testified that he rejected White because in the ﬁSalary 
Desiredﬂ space he wrote ﬁOpen,ﬂ his previous employer was more 
of a maintenance electrician than a construction electrician and 
because his application was incomplete. 
White™s application reflects that he earned almost $20 per hour 
for one employer and had graduated from a JATC program when 
located in Louisiana. 
32.  Hans Have
 filed his application on February 19, 1993.  
Benfield testified that he rejected Have because he did not think 
Respondent was hiring at that time.  Have wrote $20 per hour as 
the salary desired, his salary hist
ory was listed as $1100 per week 
which Benfield calculated as $27 per hour, and he was a supervi-
sor on his last job and Respondent was not looking for manage-
ment people. 
Have™s application reflects a desired wage of $20 per hour, a 
salary history averaging in excess 
of that but no indication of any 
union affiliation or connections. 
 Moreover, Have listed his job 
title as ﬁelec. superintendentﬂ at his last two jobs thus indicating 
that the higher pay he received was due to his position in man-
agement rather than reflecting a union wage.  I find no reason to 
believe that Have™s application was rejected because of suspected 
union affiliation.  Consequently, I find no evidence of discrimina-
tion with respect to Have. 
33.  Darren Rose
 filed his application on October 13, 1992.  
Benfield testified that he rejected Rose because he wrote ﬁNego-
tiableﬂ in the ﬁSalary Desiredﬂ blank of his application.  Respon-
dent was hiring at the ti
me, according to Benfield. 
On his application, Rose listed Local Union 24 as his employer 
during the period September 1985 through February 1987.  Pre-
sumably he used the Union™s hiring hall for referral purposes at 
this time. 
34.  Norman Swoboda
 filed his application on March 1, 1993.  
Benfield testified that he rejected Swoboda because he was re-
ferred to Respondent by the Meade Electric Co., a company for 
which Swoboda had worked for 8 years.  At the time of the refer-
ral Meade was working on a Davis Bacon job and paying 
Swoboda a wage higher than Respondent was willing to pay.  
Benfield identified Meade as a 
nonunion employer.  He testified 
that Respondent was not hiring at the time Swoboda filed his ap-
plication. 
Swoboda indicated on his application that he had completed (4 
years) the Local 290 JATC program. 
35.  Roy Kistner
 filed two applications, one on September 16, 
1992, and another on February 3, 1993.  Benfield testified that he 
was not sure he was hiring in mid-September 1992 but rejected 
Kistner, in any case, because Joule Maintenance Contractors, 
Kistner™s last employer, was not a construction contractor but a 
maintenance electrician and he was looking for construction elec-
tricians.  As regards Kistner™s February 3, 1993 application, Ben-
field testified that he rejected Kistner the second time for the same 
reasons. 
On his application, Kistner noted that he had taken NEC classes 
and also graduated from the ABC apprenticeship program.  
Kistner listed at least one well-known union contractor among his 
previous employers.  He was not contacted, interviewed, or hired.  
His application was not processed. 
36.  Roy Hill
 filed his application on February 4, 1993.  Ben-
field testified that he rejected Hill because at the time of his appli-
cation, he had been retired for 8 years and because his experience 
was as an electrician with the Solo Company and not in construc-
tion.  Benfield testified that he did not know whether the Solo 
Company was union. 
Hill indicated on his application that he desired in excess of $8 
per hour in wages, had no union affiliations, or apparent connec-
tions but had been unemployed since 1985.  I find no basis for 
concluding that Hill™s application was rejected for discriminatory 
reasons. 
D. Chronological Pattern of Hiring and Deviations from Respon-
dent™s Criteria for Rejection of Applications 
Carl Elk, alleged discriminatee, filed an application on August 
20, 1992,
7 indicating union connections. 
No other individual filed during the week of August 20 or at 
any other time in August before Elk.
  Five individuals filed appli-
cations the previous month.  None were contacted by Respondent. 
During the week of August 24, two individuals filed applica-
tions for employment with Respondent.  Neither are alleged dis-
criminatees and neither had any apparent union connections. 
J. Huber filed his application on August 26.  The application 
was incomplete by Respondent™s standards in that he listed only 
three, rather than the four required previous employers.  Neverthe-
less, Respondent contacted him only to find that he was already 
working. 
Patrick McMichael filed his application on August 28.  He was 
contacted by Respondent, interviewed by Benfield on September 
10, and hired as of September 21. 
Six individuals filed applications during the week of September 
6.  None of them were alleged discriminatees and none of them 
had any apparent union connections. 
On September 6, Rodney Seekforth filed an application.   
 Salary Desired: $10 per hour 
Employment History: Complete
ly filled out; No union con-
nections; wage history $9.00 - $11.00; length of time with 

last four employers; 1 month; 10 1/2 months; 3 years; 1 year.  
Although Seekforth indicated th
at he was available for work 
as of September 7; he was not interviewed and hired until 
October 8, over a month later. 
 Edward Pietruszenski filed an application on September 8.  
Benfield interviewed him the same
 day, hired him on September 
10 and put him to work the same day. 
Michael Henning filed an application on September 8.  Ben-
field apparently called Henning wi
th regard to his application 
because he made a number of additions concerning the type of 
work Henning had done for prior employers.  He was not, how-
ever, interviewed or hired. 
Eduardo Calaguay filed an application on September 8.  He 
named just one previous employer and did not fill in the blank 
which requested salary desired.  Most of the spaces on the second 
page were left blank except for hi
s signature.  He attached a re-
sume with additional information.
  Calaguay was not contacted by 
Respondent. 
Robert Nickel filed an application on September 8.  He failed to 
fill out the employment history on the application.  Rather, he 
attached a resume which indicated that he took the ABC appren-
ticeship course and graduated, thus indicating nonunion contractor 

connections.  Nickel listed about 14 previous employers with the 
                                                          
 7 All dates are in 1992 unless noted otherwise. 
 BENFIELD ELECTRIC CO. 601years in which he worked for them, but not the months.  Despite 
Nickel™s failure to properly complete the application and Ben-
field™s professed aversion to resumes, he carefully went over both.  
Since Nickel failed to include th
e telephone numbers of previous 
employers, Benfield had to get this information himself.  He then 
obtained information from each of
 Nickel™s last four employers 
and jotted down the information 
himself on the resume.  Clearly, 
Benfield was interested in Nickel despite the incomplete applica-
tion and the resume.  However, Benfield received a message from 
one of these employers on September 9 and when he called back 
he was told that this particular employer would not rehire Nickel 
because he had filed a fake 
workmen™s comp
ensation claim 
against the company.  Although
 Nickel called Respondent on 
October 12, he was never interviewed or hired. 
Jeffrey Brown filed an application on September 9.  He indi-
cated no union connections on his application.  Respondent con-
tacted him but was advised that he was already working. 
Richard Henning filed an application on September 9.  The ap-
plication is incomplete in that the ﬁSalary Desiredﬂ space was left 
blank and only one company was listed under employment his-
tory.  Henning did not indicate any union connections on his ap-
plication.  A notation on the application made by one of Respon-
dent™s personnel states that Henning would visit Benfield the fol-
lowing day.  Thus, Hennings™ fail
ure to complete the application 
did not prevent his being received 
at its facility.  A second note, 
stapled to Hennings™ application, written by Benfield and dated 
September 10, 1992, states: 
 Hennings: Have been 
Bad News
 for BECO 
and other Elec Co™s.  We 
don™t know this one. 
                CB              9/10/92  Henning was apparently given some consideration but not hired. 
During the week of September 14, four individuals filed appli-
cations with Benfield: 
John Stratemeyer filed an application on September 14.  He in-
dicated no union connections ther
eon.  In the ﬁSalary Desiredﬂ 
space, he wrote $8 (any).  He did not fill out the employment 
history section of the application but rather attached a resume.  
The resume did not reflect any union connections.  In the space 
marked, ﬁPosition Applied for,ﬂ Stratemeyer wrote ﬁresidential, 
commercial or service.ﬂ  His work history, in his resume, named 
only his three last employers and covered only 1988 through July 
1992.  One of the three was family owned.  In the upper left-hand 
corner of the application, Benfie
ld wrote ﬁNo?ﬂ and neither called 
nor interviewed Stratemeyer. 
The same day, Jeffrey Walker filed an application.  For ﬁSalary 
Desired,ﬂ he wrote $11.50 per hour.  His application reflected no 
union connections.  He listed only three employers in his em-
ployment history but one of them was Respondent.  Walker had 
worked for Respondent from May 1985 to August 1987.  Benfield 
interviewed Walker on September 22 and hired him immediately. 
As noted earlier, Roy Kistner filed an application on September 
16, 1992.  He is listed in the co
mplaint as one of the newly dis-
covered discriminatees.  His application contained the following 
information: 
 Salary Desired: $11.50  
Employment History:  Properly completed, four last em-
ployers listed; wages: between $10 and $12.70 per hour; 
length of time with each employer: 1 year 2 months, 1 year 
11 months, 1 year, 2 years 4 months.  Union connections: 
Kistner listed one union contractor, Enterprise Electric 
among his employers and admitted taking NEC (JATC) 
courses. 
 Respondent™s reviewer wrote ﬁnoﬂ at the top of Kistner™s appli-
cation and he was never called and never interviewed. 
During the week of September 20Œ26, within a week of 
Kistner™s application, Ronald Reville filed an application: 
 Salary Desired: $12.50 
Employment History:  Incomplete.  Only three prior em-
ployers listed but Benfield was one employer.  Dates of em-
ployment missing. 
Wage History:  Between $11.00 and $13.00 
Union Connections:  None 
Notation:  Jerry says he™s trouble. 
Respondent called Reville, interviewed him on October 9 
and hired him on October 22. 
 Thus, despite Kistner™s more complete employment history and 
request for a lower salary than Reville had asked for, and in the 
face of a bad report on Reville, he was chosen over Kistner for 
employment. 
During the week of September 27ŒOctober 3, five individuals 
applied. 
 On September 28 Gregory Moore applied: 
 Salary Desired:  $11.00 
Employment History:  Left blank.  Resume attached with 
only three employers. 
Wage History:  Not included.  Benfield made inquiry 
personally to find out that Moore was paid $10 and $12 per 
hour. 
Union Connections:  None.  Third year apprentice with 
county indicates nonunion. 
Benfield called, interviewed Moore on October 8 but 
Moore decided on October 12 to ﬁhold off on jobﬂ which ap-
parently was offered. 
On September 30, Mark Gilbert applied: 
 Salary Desired:  $11.00 
Employment History:  Incomplete.  Only two prior em-
ployers listed. 
Wage History:  $12.00 
Union Connections:  None 
 Respondent called, interviewed, and hired Gilbert on October 8. 
On October 2, Micah Revels applied: 
 Salary Desired:  $10.50 
Employment History:  Complete.  Four prior employers 
listed with wage rates.  Incomplete - In some cases, years but 

not months were noted. 
Wage History:  $4.50 to $10.50 per hour. 
Union connections:  None 
Respondent called Revels and left message.  Revels 
never returned Respondent™s call. 
 On October 3, Richard Warner applied: 
 Salary Desired:  $13.00 
Employment History:  Complete.  Worked only 3 1/2 
and 6 months for last two employers. 
Wage History:  $10.50 to $12.50. 
Union connectionsŠNone. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602Respondent called, interviewed and hired him on Octo-
ber 29.  On October 3 Michael C. Raivel applied by mail.  He did not 
use Respondent™s form but sent in a resume with cover letter at-
tached.  There is no indication that Raivel was considered. 
During the week of October 4Œ10, seven individuals filed ap-
plications: 
On October 5, Steven Liersemann applied: 
 Salary Desired:  $12.00 
Employment History:  Complete.  Four prior employers 
listed with wage rates.  Lengths of employment: 3 yrs. 6 

mos; 7 mos; 2 yrs. 9 mos; 3 yrs. 
Wage History  $3.50 to $12.40 
Union Connections:  None.  Two years apprenticeship 
with ABC indicates applicant is nonunion. 
Respondent called, interviewed Liersemann on October 9 
and hired him that date to start October 22. 
 On the same date, October 5, Daniel Clary, the new alleged 
discriminatee discussed above, applied. 
 Salary Desired:  $12.50 
Employment History:  Incomplete.  As noted supra, 
Clary listed only one of his last four employers on Respon-
dent™s application form along with wages received there as 
$8.00Œ$10.50.  On the resume, he attached, Clary indicated 
five additional previous employers but not the wages he 
earned.  Length of time with his last employer was incom-
plete but with previous employers indicated 7 months, 1 yr. 
and 2 years; 3 mos. 
Union connections:  Clary wa
s clearly identified in the 
attachments to his application as an IBEW Local #640 mem-
ber.  Benfield wrote ﬁNoﬂ on the upper left hand corner of Clary™s 
application and did not call, interview, or hire Clary. 
The same date, October 5, Ronaldo Morales Sr. applied: 
 Salary Desired:  $12.50 
Employment History:  Complete.  Four prior employers 
listed along with dates of employment and wages.  Length of 
employment: 1 yr. 7 mos; 1 yr; 5 yrs; 6 yrs 5 mos. 
Wage History:  $8.00Œ$13.50 per hour 
Union connections:  None 
 Respondent did not call or interview Morales but did check out 
his driving record and workmen™s compensation claims. 
On October 7, Donald Berry applied: 
 Salary Desired:  $14.00 per hour 
Employment History:  Complete.  Four prior employers 
listed along with wages.  Last 
two jobs were for 3 mos. and 1 
year. 
Wage History:  $6.00 to $15.50 
Union connections:  None.  Apprenticeship with county 
indicates probably nonunion.  Short length of employment 

with last two employers and $15.50 hourly wage indicates 
possible union employment. 
 Benfield made a telephone call, 
then wrote ﬁNo.ﬂ  Apparently, 
no interview was scheduled. 
On October 8, Daniel Whitehurst applied: 
 Salary Desired:  $12.50 
Employment History:  Incomplete.  Four prior employers 
listed including Benfield.  Employment dates for Benfield 
not included. 
Wage History:  $8.00 to $12.50 
Training:  County and vocational school electrical train-
ing. Union connections:  None 
Respondent called, then interviewed on October 9.  
Scheduled for hire ﬁwhen notified.ﬂ 
 On October 9, Gregory Knefel applied: 
 Salary Desired:  $11.00 per hour 
Employment History:  Incomplete:  Only three prior em-
ployee were listed.  Wage rate left out as to one of the three. 
Wage History:  $7.60 to $19.50 
Union connections:  None. 
Benfield called and left message with Knefel™s wife.  He 
determined that Knefel was 
working from 11Œ91 through 
10Œ92 and might still be working. 
 He made notes to this ef-
fect on the application.  Apparently no interview was sched-
uled.  On October 10, Charles McGhee applied: 
 Salary Desired:  $12Œ$14 per hour. 
Employment History:  Incomplete.  Four prior employers 
listed.  Final wage at last employer left blank.  Length of em-
ployment: 4 mos; 1 yr. 4 mos; less than 2 yrs; 1 yr. 3 mos. 
Wage History:  Not legible 
Union Connections:  None 
 Respondent called McGhee, interviewed, and hired him on Oc-
tober 13 to report October 27. 
Of the seven applications received the week of October 4Œ10, 
six had no union connections.  Respondent either called or 

checked out all of these applicants, interviewed three of them and 
hired or scheduled for hire all who were interviewed.  Only Clary, 
the union member, was totally ignored.  He was not called and his 
application was not processed. 
During the week of October 11Œ17, there were nine applicants.  
Two of the nine are alleged discriminatees. 
Paul Albert filed an application on October 11.  His application 
was incomplete in that he listed only three prior employers.  He 
was a graduate of the Harford County Electrical Program.  Albert 
had no union connections.  Though his desired salary was $14 per 
hour, and his application was in
complete, he was called, inter-
viewed on November 9, and noted as available for work as of 

November 30. 
On October 12, Robert Reese applied.  His application was 
complete.  On his last three jobs as an electrician, he was em-
ployed for 7 months, 5 months, and 1 year-10 months.  Reese had 
no union connections.  On the contrary, he graduated from the 
ABC apprenticeship program (nonunion).  Despite short periods 
of employment with two of his last three electrical employers, 
Respondent called Reese, interviewed him on October 12, and 
hired him the same date to begin work October 22. 
On October 12, Robert Gregorek applied: 
 Salary Desired:  $12.00 per hour 
Employment History:  Complete.  Four prior employers 
were listed with wages except 
for Maryland Air Guard.  One 
of the four employers was noted as Local 24. 
Wage History:  $5.00 - $11.85 per hour 
 BENFIELD ELECTRIC CO. 603Union connections:  Gregorek listed Local 24 as one of 
his employers. 
 Benfield did not call, interview, or hire Gregorek nor did he 
process his application.  At the top of the application was written 
ﬁNo.ﬂ On October 12, Todd Emory, a newly added alleged discrimi-
natee, filed an application.  Benfield testified as to the reasons he 
did not hire Emory, infra.  Briefly, these were that he had received 
over $20 per hour from each of his four previous employers, his 
period of employment with each of these employers was short, 
and finally, his application was incomplete.  Emory™s application 
does, in fact, indicate that his wages were over $20 per hour and 

that his periods of employment were short.  The application, how-
ever, was complete.  Benfield did not call, interview, or hire 
Emory and did not process his application.  He just wrote ﬁNoﬂ at 
the top. Emory did not mention any union connections per se but he did 
indicate that he had served 4 years in an unidentified apprentice-
ship program and graduated.  This, plus the fact that he received 
union scale wages and worked for relatively short periods of time 
for each employer, typical of a union member using the services 
of a hiring hall, convinces me that Benfield with his 25 years ex-
perience, knew that Emory was a union member working for un-
ion employers. 
On October 13, Jeffrey Cain applie
d.  Cain listed his last four 
employers but failed to fill in all of the wage rates for each.  Cain 
indicated no union connections on his application.  Despite his 
incomplete application, Benfield contacted Cain, interviewed him 
on November 10, and subsequently hired him. 
On October 13, Darren Rose applied.  Rose is one of the al-
leged discriminatees whose name was added during the hearing.  
As noted earlier, Benfield testified that he rejected Rose because 
he wrote ﬁNegotiableﬂ in the ﬁSalary Desiredﬂ space of his appli-
cation.  However, Rose wrote Local 24 as his employer for the 
period September 1985 to February 1987 thus making his union 
connection clear.  Benfield did not call, contact, interview or proc-
ess Rose™s application.  He simply wrote ﬁNoﬂ at the top of the 
application form without giving any consideration to it. 
On October 16, Donald Stonebraker applied.  Stonebraker 
completely filled out his application but wrote as the salary de-
sired, ﬁopen for negotiation.ﬂ  He 
attached a resume to his applica-
tion which was not included in the exhibit.  This resume may or 
may not have reflected union connections.  In any case, Stone-
braker™s Employment History clearly reflects a hiring hall pattern 
of employment obvious to anyone with 25 years experience in the 
industry: 2, 5, 13, and 4 months .  Benfield rejected Stonebraker™s 
application without contacting him.  He was not interviewed or 

hired.  Benfield wrote ﬁNoﬂ at the top of the application, an auto-
matic rejection.
8 On October 16, Kerry Turner app
lied.  Her application was in-
complete.  He listed only two prior employers, two prior starting 
salaries and no final salaries.  The application reflects no union 
connections.  Benfield, despite th
e incomplete application, made 
one or more phone calls and interviewed Turner on October 22.  
Either during the phone calls or the interview Benfield ascertained 
the identity of three additional prior employers of Turner.  He 
completed Turner™s application for him by listing the additional 
employers and noting the types of work Turner performed for 
each of the five employers named on the application.  Turner™s 
                                                          
 8 C. P. Exh. 9. 
application does not indicate that he was hired despite Benfield™s 
obvious interest in him. 
On October 16, Ralph Sharretts III applied.  Sharretts did not 
fill out the ﬁEmployment Historyﬂ 
section of the application but 
attached a resume.  Prior employers were not listed on the resume.  

On October 21, a copy of the first page of the October 16 applica-
tion was sent to Respondent with a letter attached, signed 
ﬁRocky,ﬂ presumably Sharretts.  The letter was an apparent reply 
to a contact from Respondent requesting a list of prior employers.  
These included Respondent where Sharretts worked in 1982.  
There is no indication of union connections but apparently Shar-
retts was not hired. 
To summarize the week™s applic
ations:  Of the nine applica-
tions filed, four of them were from individuals who revealed un-
ion affiliations or connections either explicitly or implicitly.  Their 
applications were given no consideration and were not processed.  
They were not called or otherwise contacted.  Five of the applica-
tions were from individuals who had no apparent union affilia-
tions or connections.  All of them
 were contacted and their appli-
cations processed.  Most of them were interviewed and some of 
them hired. 
During the week of October 18Œ24, there were three applicants.  
Two of them, Hughes and Bell, are alleged discriminatees and 
have been discussed infra.  They both were identified as union.  
They were not called, interviewed or hired.  Hughes was discour-
aged from filing an application an
d Bell™s was not 
processed.  The 
third applicant, Kevin Greenfield, filed his application the day 

after Bell filed his.  Greenfield 
indicated his nonunion status by 
noting that he had graduated from the Associated Building Con-

tractor™s apprenticeship program.  Despite the fact that he stated 
that the salary desired was ﬁNegotiable,ﬂ Benfield processed his 
application, called, interviewed 
and hired him.  He started No-
vember 12. 
During the week October 25Œ31, four applicants filed for em-
ployment.  None of them had any union affiliation or connections.  
All of them were contacted and in
terviewed, at least three, possi-
bly all four were hired. 
During the week November 1Œ7, 11 applications were filed, 
four of them by alleged discriminatees Michael Murtagh, Richard 
Meehan, Nathan Love, and Michael
 McHale.  These four were 
clearly identified on their applica
tions as union members, supra.  
They were not called, interviewed or hired.  Of the remaining 
seven applicants, all were called, interviewed and hired except 
one, William Niles Jr.  The applications of these seven did not 
reflect any union affiliations or connections.  The application of 
Niles indicated that his last three jobs lasted 9 months, 6 months, 
and less than 7 months reflecting a possible hiring hall situation.  
One of the six who were hired, had left the ﬁSalary Desiredﬂ space 
blank and another had noted $15 per hour in that space, a sum 
Benfield testified was excessive in cases involving union appli-
cants. 
During the week of November 8Œ14, 11 applications were re-
ceived by Respondent.  Two of them were from alleged discirmi-
natees, Thomas Pyles and Mark DeJuliis.  As noted, Pyles indi-
cated on his application that he had received $23 per hour from his 
last two employers.  This wage clearly reflects a union contract 
wage.  DeJuliis, according to hi
s application, worked for well-
known union contractors for over $20 per hour, his union profile 
was apparent.  Neither Pyles nor DeJuliis was called, interviewed 
or hired.  Their applications were not processed. 
Of the remaining nine applicants the majority failed to fill out 
their applications properly, leaving them incomplete.  Neverthe-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604less, all but one of the nine who indicated no union affiliation or 
connection were called by Respondent and had their applications 
processed.  All but two of the nine were interviewed and six were 
hired. 
During the week of November 15 through 21 seven applica-
tions were received by Respondent.  Two of them were from al-
leged discriminatees, John and Chris Lusco.  Their applications, 
discussed supra, clearly indicate their union affiliations and con-
nections.  Respondent did not call either applicant nor process 
their applications.  Neither was interviewed and neither was hired. 
Of the remaining five applicants, one of them indicated Local 
124 connections.  He was not contacted and his application was 
not processed.  He was neither interviewed nor hired.  Of the other 
four, three were called, their app
lications were processed and two 
of these were interviewed and hired. 
During the week of November 22Œ28, two applications were 
received.  William Prosper™s application was incomplete in that no 
employment history was listed.  A note in that section stated ﬁSee 
attached.ﬂ  The attachment, if any, had been removed from the 
exhibit.  A second note stated, ﬁ[Self] employed.ﬂ  The application 
indicates no union affiliation or connections.  Despite Respon-
dent™s stated objections to hiring applicants who had been self-
employed, to incomplete applications and to resumes, Benfield 
contacted, interviewed and hired Prosper. 
The other application was filed by James Dunn.  His applica-
tion was complete.  It listed four previous employers with wages 
ranging between $6 and $11.25 per hour, well below union con-
tract wages.  Although Dunn indicated that he had attended the 
IBEW apprenticeship program back in 1985, he did not graduate.  
Since that time he has worked for employers who appear to be 
nonunion for the wages already described.  Dunn filed his applica-
tion on November 27, was interviewed on December 14, was 
hired and reported for work on December 28. 
During the week of November 29 through December 5, 10 ap-
plications were received.  Four of the ten applications were filed 
by alleged discriminatees.  The four were Gary Griffin, Michael 
Dixon, Carmen Voso, and John Loman.  As noted, all four of 
these applicants indicated, on their applications, by one means or 
another, their affiliation with th
e Union.  None were contacted, 
interviewed or hired.  Their applications were not processed. 
Of the remaining six applicants, none of them indicated any un-
ion affiliation or connections.  Three of the six were contacted by 

Respondent, interviewed, and hired. 
During the week of December 6Œ12, four applications were re-
ceived from individuals who had no affiliation or connections 
with any union.  One of them was hired despite the fact that his 
application was incomplete. 
During the week of December 13Œ19, nine applications were 
received, four from alleged discriminatees Hicks, Clay, Gerczak, 
and Anderson.  All four indicated 
on their applications, affiliations 
or connections with unions or employment by union contractors, 
known as such to Benfield.  None of the four were contacted, 
interviewed or hired. 
Of the five remaining applicants, only one had any union con-
nection, a JATC apprenticeship but he, subsequently went through 
the ABC program and remained nonunion.  Of the five, four were 
contacted by Respondent.  One had already obtained nonunion 
employment and three were interviewed and hired. 
During the rest of December, only one application was filed 
and it was not processed. 
During the week of January 3Œ9, 1993,
9 three applications were 
received.  One was from alleged discriminatee, George Huebner.  
Huebner did not indicate any sp
ecific union affiliation or connec-
tion with any union but did indica
te salaries ranging between $15 
and $19.05, clearly in the probable union rate range.  Respondent 
did not contact, interview or seek to hire Huebner.  The other two 
applicants were nonunion.  One of them was contacted, inter-
viewed and hired. 
During the week of January 10Œ16, two applications were re-
ceived, both from individuals with 
no apparent aff
iliation with or 
connections to any union.  Respondent hired one of them. 
During the week of January 17Œ23, three applications were re-
ceived.  None of the three applications was filed by an alleged 
discriminatee.  None of the three applications overtly noted any 
connection to or affiliation with a union.  Benfield contacted, 
interviewed and hired two of the three, Ruffersberger and Green-
street.  The third applicant, Jo
hn Kujawa, was not contacted, inter-
viewed or hired.  At the top 
of his application was written the 
word ﬁNo,ﬂ and for emphasis a star was placed next to that word.  
The reason for his rejection is obv
ious.  His application reflects 
the profile of a typical union electrician.  Kujawa earned over $20 

per hour, the going union industrial wage rate, from each of his 
last two employers and the duration of the period of his employ-
ment with each was about 4-1/2 months with one employer and 2 
weeks with the other.  The short duration of these jobs would 
reflect probable referrals from a union hiring hall.  This fact would 
not escape the attention of someone with 25 years™ experience in 
the electrical industry, like Benfield. 
During the week of January 24Œ30, 10 applicants sought em-
ployment with Respondent.  Two of these are alleged discrimina-
tees, Henry Jefferson and Bennie Shaw.  Their situations have 
already been discussed.  They were not hired.  Of the remaining 
eight applications, none indicated any union affiliations or connec-
tions.  Respondent contacted five of the eight.  One was already 
working and Respondent interviewed and hired the other four. 
During the week of January 31 through February 6, 21 applica-
tions were received.  Five of the twenty-one were filed by alleged 
discriminatees Irwin, Pritchett, Kist
ner, Hill, and Pate.  The appli-
cations of these five individuals have been discussed infra.  All 
were identified in their applicatio
ns as being affiliated with or 
somehow connected to the Union.  All were rejected for employ-

ment. 
Of the remaining 16 applications, none indicated affiliation or 
connection with any union.  Respondent contacted eleven of these 
applicants, interviewed and offered jobs to all of them.  Nine ac-
cepted Respondent™s offers and were hired.  Respondent contacted 
these applicants though most of them had filed incomplete appli-
cations. During the week of February 7Œ13, four applications were re-
ceived, one of them from alleged discriminatee Stephen Wollett.  
His unsuccessfully attempts at obtaining employment with Re-
spondent has been recounted, infra.  Of the remaining three appli-
cants, two, Hoover and Wilson, indicated on their applications that 
they were graduates of the nonunion ABC apprenticeship pro-
gram.  They were contacted, interviewed, and hired.  The third 
applicant, John Rupp, indicated on his application and attached 
resume that he had worked for only 2 or 3 months for each of his 
previous five employers thus reflecting probable participation in a 
union hiring hall referral system.  He did not indicate any specific 
salary desired but did reveal that he had earned as much as $18.25 
                                                          
 9 All dates are in 1993 unless noted otherwise. 
 BENFIELD ELECTRIC CO. 605and $25.20 in past salaries from his prior employers.  He noted on 
his resume that he had graduated from the IBEW apprenticeship 
program.  Rupp was not contacted by the Respondent nor was his 
application processed. 
During the week of February 14Œ20, Respondent received six 
applications.  Two of them were from alleged discriminatees 
Larry lee and Hans Have.  As noted supra, both Lee and Have 
gave information in their applicat
ion reflecting possible affiliation 
with or connection to a union.  Neither was contacted, interviewed 
or hired.  Of the remaining four applicants, Respondent contacted, 
interviewed, and hired one. 
During the week of February 21Œ27, Respondent received 
seven applications.  One of them was filed by alleged discrimina-
tee Anthony White, whose union affiliation and connections and 
rejection have already been discussed.  Of the remaining six appli-
cations, none reflected any union affiliations or connections.  Four 
of these applicants were contacted by Respondent and three of 
them were interviewed and hired. 
During the week of February 28 through March 6, Respondent 
received eight applications, one was from alleged discriminatee, 
Norman Swaboda whose union aff
iliation and rejection by Re-
spondent has been discussed infra.  Of the seven remaining appli-
cations, none specifically mentio
ned any union affiliation or con-
nection.  One of these mentioned Enterprise, a known union em-

ployer.  The individual who filed that application, Gregory Chase, 
was not contacted.  Of the six remaining applicants, four were 
contacted, interviewed, and hired. 
During the week of March 7Œ13, only three applications were 
received.  None were processed a
nd none of the applicants were 
hired.  On March 9, however, the charge in Case 5ŒCAŒ23367 
was filed alleging the discriminatory
 refusal to hire 11 applicants 
because of their membership in 
and activities on behalf of the 
Union.  An investigation was subsequently undertaken by the 
Region.  Meanwhile, however, Respondent continued the same 
hiring practices it had followed in the past. 
During the week of March 14Œ20, one individual was hired, 
Mike McKay.  It is not clear when, if at all, he filed a written ap-

plication.  Another individual filed an application but was not 
contacted, interviewed, or hired. 
During the week of March 21Œ27 two applications were filed, 
both by applicants who did not indicate any union affiliation or 
connection on their applications.  They were neither contacted nor 
hired. 
During the 2 weeks of March 28 through April 10 no applica-
tions were received.  However,
 during the week of April 11Œ17 
four applications were received.  Two of the applicants were al-

leged discriminatees Roger Lash Jr. and Stephen Wollett, whose 
rejections have already been discussed.  The other two applica-
tions had no indication that the applicants had union affiliations or 
connections.  They were not contacted either. 
During the 5-week period, April 18 through May 22, Respon-
dent received six applications, all from applicants who were not 
affiliated with nor connected to
 any labor organization.  They 
were not contacted but some of their applications were processed 
to the extent that previous employers were contacted despite the 
fact that their applications were incomplete. 
On May 4, a Board agent met with and interviewed Respon-
dent™s witnesses in order to determine its position with regard to 
the charges filed against it in 
Case 5ŒCAŒ23367.  On May 10, 
Respondent, referring to the earlie
r meeting, summarized its posi-
tion in a letter sent to the Board agent at the Regional Office by 
Respondent™s attorney.  The letter noted that copies of relevant 
applications of individuals hired during the period in question had 
been supplied at the earlier meeting. 
According to the May 10 position letter, Respondent decided in 
1992 that it was going to have to hire a number of employees 
between November 1992 and March 1993 because of a large pro-
ject it had at the Francis Scott Key Medical Center.  In preparation 
for the hiring and to fill its co
mplement, Respondent, on various 
dates between September 4, 1992, and February 5, 1993, adver-

tised for commercial electricians, apprentices and helpers in the 
Baltimore Sun. 
In reply to its advertisements, 
Respondent received hundreds of 
applications.  Many of the applications were incomplete and were 
summarily disregarded.  Others, 
which were complete were re-
jected based on certain information which made the applicant 
undesirable as an employee.  These included, according to the 
letter: 1.  Applications which did not indicate the position for which 
the person was applying. 
2.  Applications which were 
not accompanied by certain sup-
porting documentation, i.e., driver
™s license and social security 
card. 3.  Applications which did not include the specific wage rate 
sought by the applicant.  Also applications, which left the ﬁSalary 

Desiredﬂ space blank or had ﬁnegotiable,ﬂ ﬁjob rate,ﬂ or similar 
statement entered in it.  These we
re rejected because Benfield did 
not want to bother contacting individuals to pursue the matter. 
4.  Applications in which the individual indicated that the wage 
rate sought was substantially higher than what the Respondent 
intended to pay ($9 to $13 range). 
5.  Applications in which the individual™s recent employment 
history indicated that he had been earning a wage substantially 
higher than that being offered.  In explanation, the letter stated that 
Benfield considered it likely that any such individual would either 
not accept the job offered at the lo
wer rate or, if he would, he 
would only stay on a short-term basis until he could obtain a job in 

keeping with his earlier, higher pay rate. 
6.  Applications, which indicated that the individual™s length of 
service with prior employers was short-term, i.e., less than 6 
months.  Such individuals, the letter explained, were considered to 
be unlikely to stay for very long with Respondent and therefore a 
risky choice.  The letter pointed out that the applications of the 
applicants hired, all reflect long-term employment. 
In addition to discussing the above criteria to be met before an 
applicant is considered for employment, the letter also noted that 
typically, applications were usually discarded after a week be-
cause it was assumed that applicants would have found other em-
ployment by that time.  The letter explained that rather than keep 
the application active and contacting the applicants at a later date, 
Benfield preferred to advertise for new applicants as openings 
occurred.  This explanation was intended to emphasize the impor-
tance of timing, in the considerati
on of applications.  The letter of 
position then went on to apply to the named alleged discriminatees 

in the charge, the criteria for rejection specified in the earlier part 
of the letter.  This same information was the subject of Benfield™s 
testimony during the trial and has al
ready been covered.  The letter 
concluded with a statement that there is no evidence of antiunion 

animus on the part of Benfield or Respondent and a denial that 
Benfield was ever aware of any union activity or support on the 
part of the employees.  He specifically denied that he ever looked 
at the sections of the applications
, which indicated affiliation with 
the Union, while reviewing the applications. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606On May 24, Respondent™s attorney sent to the Board™s attorney 
handling the case a supplemental lette
r to its statement of position 
dated May 10, draw
ing attention to 
Wireways, Inc.
, 309 NLRB 
245 (1992), and similarities between the cited case and the instant 
case. 
Historically, the Board™s policy has been not to issue investiga-
tory subpoenas and it did not do so in the instant case.  Rather, the 
Region weighed the evidence presented by the Charging Party 
against the Respondent™s statement of position as reflected by its 
letters of May 10 and 24, then issued the dismissal letter of July 
16, quoted in relevant part infra.  The dismissal was not appealed. 
During the period of the investigation and thereafter, the Re-
spondent maintained its hiring practices just as before.  During the 
two weeks of May 22 through June 5, eight applications were 
received.  None of the applications
 indicated direct affiliation or 
connections with a union.  However, two indicated indirect or 
probable affiliations and these applicants were not called.  Three 
of the eight applicants were contacted.  These had no apparent 
affiliations or connections with unions.  They were interviewed 
and hired. 
During the week of June 6Œ12, no applications were received.  
The following week, however, June 13Œ19, two applications were 
received.  One of the applicants listed a union employer among 
those he had worked for previously.  The other listed Local 24 
among his prior employers.  Respondent contacted neither. 
During the 2-week period June 20 through July 3 two applica-
tions were received but neit
her applicant was contacted. 
During the week of July 4Œ10, two applications were received 
from applicants with no union af
filiations or connections, one a 
graduate of the ABC apprenticeship program.  Both were called, 

interviewed and hired.  In one case, hiring did not occur until 19 
days after the application date. 
During the week of August 1 through 7, two applications were 
received, both from applicants 
who had no union affiliations or 
connections.  One, Orea, completed his application totally, front 

and back.  He was not contacted.  The other, Zambower, left the 

entire employment history section blank as to names of prior em-
ployers, dates of employment and wages.  He attached a resume in 
which he listed his last four employers.  He indicated no dates of 
employment, wages or names of supervisors.  Nevertheless, Re-
spondent contacted, interviewed and hired him. 
During the week August 8Œ14, two applications were received.  
One from an individual named Widomski who indicated on his 
application that in 1987 he got a job as a helper for a company in 
Virginia, through a union in Washington, D.C.  He was contacted 
and interviewed by someone other than Benfield.  The interviewer 
hired him as a mechanic at $9.50 per hour.  He was terminated 
effective September 13.  A note on his termination report indicates 
that he quit after being asked to pay for a truck he wrecked.  The 
other applicant had no union affiliation or connection.  He was not 
contacted. 
During September, six applications were received.  None of the 
applications indicated union affili
ations or connections.  Four of 
the six applicants were contacted.  One of the four, Henning, was 

contacted despite the fact that he left the ﬁSalary Desiredﬂ space 
blank and the ﬁEmployment Historyﬂ section virtually blank.  An 
interview apparently took place but Henning was not hired be-
cause prior employers advised Benfield that he was ﬁbad news.ﬂ  
Three applicants were contacted, interviewed and hired despite the 
fact that one of them had a history of short periods of employment 
(but with less than union wages) and another™s application was 
incomplete in that most of the wage rates at former employers was 

left blank. During the first half of November, only one application was re-
ceived.  It was from an applicant with no apparent affiliation or 
connection with any union.  Respondent did not contact this indi-
vidual. 
E. Case 5ŒCAŒ24393 
On November 18, in response to one of Respondent™s newspa-
per ads, James Jarvis, assistant business manager and vice presi-
dent of Local 24 visited Respondent™s Forest Hill office.  He was 
accompanied by James Correll, business representative for the 
same local and seven unemployed members of the Union, some of 
them wearing Local 24 hats and jackets.  Jarvis presented himself 
to the receptionist and gave her his card.  He told her that the un-
employed members present were seeking employment and re-
quested applications. 
The receptionist gave Jarvis applications to distribute among 
the members and instructed them to fill them out completely on 
both sides.  She advised Jarvis that the applications would be kept 
on file for 14 days.  After completing their applications the union 
members returned them to the receptionist and left. 
All of the applications filed that day by the union members re-
flected their union affiliations and connections.  None of them 

were ever contacted by Respondent. 
The very next day, two applications were received by Respon-
dent.  Neither one reflected any union affiliation or connection.  
Respondent contacted one of the applicants, interviewed and hired 
him. 
On December 1, Brian Loftis filed an application with Respon-
dent.  It reflected no union affiliation or connections.  In the ﬁSal-
ary Desiredﬂ space, Loftis entered $15, an amount found exces-
sive by Respondent when requested by a union applicant.  Loftis 
also left his application incomplete by Respondent™s standards by 
failing to indicate his dates of employment (months and some-
times years) with prior employers. 
The following day, December 2, Jarvis once again visited 
Forrest Hill.  He was accompanied 
on this occasion by Correll and 
by five unemployed members of the Union, all wearing Local 24 

hats and jackets.  He started to
 introduce himself and present his 
card to the receptionist but she left.  When she returned, she dis-
tributed applications but gave no instructions.  The five unem-
ployed union members 
filled out the applications and returned 
them to the receptionist.  All of them reflected some indication of 

a probable affiliation or connection 
with a union.  She told them 
that someone would get in touch with them.  They left.  Of the six 

applicants that filed applications
 that week, none of the union 
members were contacted, interviewed or hired.  Only Loftis was 

contacted.  He was interviewed on December 7 and began work-
ing December 8. 
Toward the end of December, two applications were received 
by Respondent, neither one reflecting union affiliation or connec-
tion.  Respondent did not, however, contact either applicant. 
In January 1994,
10 three applications were received from indi-
viduals, none of whom indicated 
any affiliation or connection with 
a union.  All three were contacte
d, interviewed and hired although 
one of them failed to list the months of his employment with prior 
employers. 
During February, three applications were filed.  None of the 
applicants indicated any union affiliations or connections.  Re-
                                                          
 10 All dates are in 1994 unless noted otherwise. 
 BENFIELD ELECTRIC CO. 607spondent contacted, interviewed, and hired one of them despite 
the fact that he had only one previous employer listed.  Although 
the successful applicant had an application date of February 3, he 
was not interviewed until February 23, not hired until March 1 and 
not on the job until March 10. 
In March, two applications were received both from applicants 
without any apparent affiliation or connection with any union.  
Respondent called, interviewed, and hired one of them despite the 
fact that he failed to enter the months he was employed by previ-
ous employers.  Although he filed his application on March 15, he 
was not interviewed until April 4. 
In April, two applications were 
received, both from applicants 
who did not indicate any affiliation 
or connection with any union.  
Both were contacted, interviewed and hired although one of them 
listed only three rather than
 four previous employers. 
On May 6, the Charging Party filed the charge in Case 5ŒCAŒ
24393.  The charge alleged that Respondent violated Section 
8(a)(1) and (3) of the Act by refusing to hire for discriminatory 
reasons:  On November 18, 1993: 
 Mark DeJuliis 
George Woods 
Steven Waltrup 
Eric Halling 
Gary Griffin 
Jim Jarvis 
Devereaux Bressler 
Donald Wright 
 and  On December 2, 1993: 
 Charles McNeal 
Gary Prestianni 
Bill Day 
Phillip Kovaleski 
 Shortly after the filing of the charge, the Region undertook an 
investigation. 
Respondent contends that each one of the alleged discrimina-
tees named in the complaint in 
Case 5ŒCAŒ24393 was rejected 
because he failed to meet one or more of its ﬁcriteria.ﬂ  Thus, ac-
cording to Respondent, the follo
wing individuals filed applica-
tions on November 18 and/or December 2, 1993: 
37.  Mark DeJuliis.  Benfield testified that DeJuliis was not 
considered for employment because his applications of those dates 

did not reflect any residential experience.  Moreover, one of the 
applications indicated that DeJuliis had, at one time, been in busi-
ness for himself and, according to Benfield, Respondent has a 
policy of not hiring individuals who at anytime have been self-
employed. 
Analysis of DeJuliis™ application indicates, contrary to Ben-
field™s testimony, that when he was self-employed, he did service 
work.  That means residential work.  The applications, more im-
portantly, clearly state that DeJuliis is a volunteer union organizer, 
a graduate of the Local 24 IBEW-JATC and a longtime employee 
of known union employers. 
38.  Steven Waltrup
.  Benfield testified that he rejected Wal-
trup™s application because it failed to include the salary he desired, 
did not show any residential work and failed to list wages received 
from previous employers. 
Waltrup™s application states ﬁshop 
wagesﬂ as the salary desired, 
does not indicate residential work experience and states ﬁunion 
wagesﬂ for three previous employ
ers.  The application indicates 
that Waltrup went through the Local 24 training program. 
39.  Gary Griffin
.  Benfield testified that he rejected Griffin™s 
application because it did not include the salary he desired, did not 
show any residential experience and his previous wages were 
greater than the wages Respondent was paying. 
Griffin™s application, in the ﬁSalary Desiredﬂ space states ﬁshop 
wages currently being paid.ﬂ  It does not mention residential ex-
perience and does, in fact, list wages ranging between $17.90 and 
$22.40.  Griffin™s application clearly reflects a union profile.  He 
previously worked for union employers at union wages on short-
term jobs and noted that he was a graduate of the Local 24 JATC. 
40.  Devereaux Bressler
.  Benfield testified that he rejected 
Bressler™s application because he did not indicate the salary he 
desired, failed to list previous employers and wages and did not 
indicate any residential experience. 
Bressler™s application indicates that Bressler had requested 
ﬁshop wages,ﬂ listed three previous employers, all union employ-
ers and also listed ﬁunion wagesﬂ as the hourly rate in each case.  
Contrary to Benfield™s testimony, Bressler listed residential work 
as one of his qualifications. 
41.  George Woods
.  Benfield testified that he rejected the ap-
plication of George Woods because he wrote in ﬁshop wagesﬂ 
instead of a specific salary desired, wrote in Local 24 IBEW as his 
employer for 30 years, failed to indicate previous wages earned 
while employed by his four previous employers and showed no 
residential experience or experience of any kind. 
Woods™ application does, in fact, reflect the description of it as 
testified to by Benfield.  It also states that Woods is a union organ-
izer for the Electricians™ Union. 
42.  Eric Halling
.  Benfield testified that he rejected Halling be-
cause his application did not reflect any residential experience, 
failed to indicate the salary he desired and failed to list wages 
earned while working for previous employers. 
Halling™s application does, in fact, reflect the omissions con-
cerning which Benfield testified.  It also profiles Halling as a un-
ion member since it lists Local 24 IBEW as Halling™s employer 
from 1980 to 1993 and notes his graduation from the JATC in 
1984. 
43.  Donald Wright
.  Benfield testified that he rejected Wright™s 
application because instead of indicating the specific salary he 
desired, Wright wrote in ﬁshop wages,ﬂ because Wright™s two 
previous employers did not indicate any residential experience and 
because Wright did not indicate pr
evious pay rates for one of the 
two previous employers listed and the pay rates listed for the other 

one were higher than the wages paid by Respondent. 
Wright™s application does, generally, reflect the criticism™s con-
cerning which Benfield testified but also indicates house wiring 
qualifications as one of the Wright™s skills.  The application also 
overtly informs Respondent that Wright, for 20 years, obtained his 
employment through Local 24, IBEW and was graduated from 
Local 24 JATC in 1977. 
44.  Charles McNeal
.  Benfield testified that he rejected 
McNeal because, in his application, he failed to indicate the salary 
he desired, failed to complete hi
s application and showed no resi-
dential experience. 
The application reflects that Mc
Neal entered ﬁopenﬂ in the 
ﬁSalary Desiredﬂ space, did fail to complete his application and 

did not show any residential experience.  He showed his union 
connections by listing three known union employers among his 
previous four and gave Local Union 24 as a reference. 
45.  William Day
.  Benfield testified that he rejected Day be-
cause on his application, he failed to note the salary he desired, 
listed wages from previous employers in excess of what Respon-
dent was willing to pay and listed no residential experience. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608Day™s application reflects that he had left the salary desired 
space blank, indicated wages sometimes in excess of $20 per hour 
when previously employed and did not list any residential experi-
ence.  Day™s union connections are indicated by his listing of at 
least one previous union employer and his high ($19 to $21) 
hourly wages. 
46.  Gary Prestianni
.  Benfield testified that he rejected Pres-
tianni because he did not list anything as far as salary desired, his 
previous wage history indicated wages higher than Respondent 
was considering paying and he listed no residential experience. 
Prestianni™s application does supp
ort Benfield™s testimony as to 
its actual content.  Over and above Benfield™s testimony, however, 
the application also indicates that 
Prestianni worked previously for 
a number of union employers at a union wage, $20 per hour, on a 
number of short-term jobs.  Although Prestianni did not mention 
residential experience per se, he did indicate that he held a master 
electrician™s license in two States, which clearly guarantees that he 
would be capable of performing residential wiring.  Finally, Pres-
tianni noted that he had been graduated from JATC in 1979 and 
had done some union organizing. 
47.  Philip Kovaleski
.  Benfield testified that he rejected Kova-
leski because he failed to indicate the salary he desired, failed to 
indicate any residential experience and listed a history of wage 
earnings higher than Respondent was paying. 
Kovaleski™s application reflects 
the accuracy of Benfield™s de-
scription of it.  Kovaleski™s pr
obable union affiliation is, however, 
reflected in the fact that his last four employers were engaged in 

construction projects in four different states, employed him for 
only 1 to 5 months each, paid him a union wage ($16 to $20) and 
included at least one well-known union contractor.  Kovaleski 
noted that he had been graduated from apprenticeship school at 
Bethlehem Steel, a union employer. 
During the investigation of Case 5ŒCAŒ24393, Board investi-
gators obtained information which 
revealed, for the first time, that 
Respondent had had in place since 1992, a hiring system which 

automatically precluded the hiring of union and suspected union 

applicants and that the professed economic basis for its hiring 
system, proffered in its position letter dated May 10, 1993, in Case 
5ŒCAŒ23367 was fraudulent. 
During the investigation of Case 5ŒCAŒ24393, Board person-
nel spoke to a number of witnesses privy to matters relevant to 
that case and to Case 5ŒCAŒ23367.  Donald Ruleman had been an 
employee of Respondent from September 1979 to May 10, 1993.  
At the time he left Respondent™s employ, he was service manager 
with an office located at Forest H
ill.  He had held that job for the 
previous 9 years during which time his immediate superior was 
Charles Benfield. 
Ruleman testified that as service manager, he was head of the 
service department and did all of the hiring and firing for that 
division.  Procedurally, whichever division manager needed addi-
tional help would put an ad in the paper.  Then when individuals 
came in, they would file their applications with the receptionist, 
Benfield would screen the applica
tions and the receptionist would 
then advise the division manager.  The division manager would 
then hire the personnel he needed for his particular division. 
Ruleman testified that when a division manager received an ap-
plication, presumably after Benfield had screened it, he would 
check it to see what salary was expected, how long the applicant 
had been employed by his previous employers and what kind of 
working experience he had.  There were no rules or particular 
reasons in effect for discarding 
applications or ruling out specific 
applicants.  There were no rules with respect to the completeness 
of applications.  Specifically, there was no rule with regard to 
filling out the space entitled ﬁSalary Desired,ﬂ and no policy with 
respect to an application in which that space is filled out with the 
word ﬁNegotiable.ﬂ  Ap
plications were someti
mes kept on file for 
6 months, all in one notebook, regardless of division.  If a division 

manager needed someone, he would check the applications in this 
one notebook to find an applicant with the experience needed. 
Ruleman testified that in the fall of 1992, when applications 
were being filed with Respondent, in preparation for the Francis 
Scott Key job, Barry Burnick, head of the commercial division, 
and Benfield both told him that they would be going through the 
applications and would have to watch for union infiltrators and 
plants.  Ruleman actually saw Benfield and Burnick go through 
applications
11 on occasion and put aside applications which they 
suspected had been filed by union members.  Their suspicious, 
according to Ruleman, appeared to be based, in part, on the appli-
cants having worked for known union contractors or in some other 
way connected to the Union.  Rule
man testified that if the salary 
requested was $20 per hour or if the applicant, in the past, had 

earned a similar amount, that fact reflected probable union mem-
bership.  These were the criteria upon which Benfield and Burnick 
based their selections from the available applications. 
With respect to Respondent™s 
demonstrated antiunion animus, 
Ruleman advised the Board in th
e summer of 1994 that he had 
heard vice president, later Presiden
t Patricia Benfield state several 

times between 1990 and 1993 that as long as she was there, there 
would never be a union at Benfield Electric.
12 The information, which Ruleman supplied to the Board and 
about which he testified at the hearing, did not come to the atten-
tion of the Board until July 1994.  Up to this point, the Region had 
no evidence of any antiunion animus on the part of Respondent™s 
management.  Indeed, all the Region had was Respondent™s May 
10 letter which assured it that the ﬁCharging Parties . . . alleged 
union activity played no role in the decision not to hire each one 
of them.ﬂ  The letter unabashedly but fraudulently asserted:
13  Plainly there is no evidence to support the allegation that 
any or all of the Charging Parties were rejected because of 

anti-union animus on the part of Benfield.  Indeed, there is no 
evidence that Benfield has any anti-union animus.  There is 
no evidence that Benfield has ever rejected any applicant be-
cause of prior union activity or affiliation.  As Mr. Benfield 
indicated at our meeting, he is unaware of whether or not any 
of his employees were former union members or whether or 
not they are union supporters.  Also, as Mr. Benfield indi-
cated, in reviewing the Charging Parties™ applications, he 
never looked at the sections which may have indicated af-
filiation with IBEW. 
 Clearly, the information obtained from Ruleman and other wit-
nesses who made themselves available, for the first time, in the 

summer of 1994 raised the initial 
questions concerning the verac-
ity of the statements contained in Respondent™s May 10, 1993 
letter and permitted the revocation of the dismissal of the initial 
charge and the eventual issuance of the complaint in Case 5ŒCAŒ
23367. 
A second individual who offered information to the Board dur-
ing its investigation of the charge in Case 5ŒCAŒ24393 was 
                                                          
 11 Where Benfield™s testimony is in
consistent with Ruleman™s, which 
is reflected in the text, Ruleman™s is credited. 
12 Patricia Benfield denied making th
is statement.  Her denial is not 
credited. 13 Pp. 6 and 7. 
 BENFIELD ELECTRIC CO. 609Ronald Messina.  This occurred in July 1994 after Ruleman sup-
plied Messina™s name to the Board.  Messina supplied an affidavit 
to the Board on that occasion. 
Messina testified at the hearing that he had been employed by 
Respondent from early 1987 until September 30, 1993, as an es-
timator under Barry Burnick in the commercial division.  Accord-
ing to Messina, in May or June 1992, he was involved with the 
Francis Scott Key Medical Center project before it was actually 
decided to bid on the job.  He was present when Benfield and 
Burnick were discussing whether or not to make a bid.  They 
noted in their conversation that Respondent would be the only 
open shop contractor out of six bidding on the job.  Burnick com-
mented that Respondent would have to be careful about who it 
hired and put on the job for fear that people hired might want to 
organize the Company.  Since it was a large job, Respondent 
would need a lot of men to man the job.  Ads would have to be 
placed because the additional help
 would have to be gotten from 
somewhere.  Because it was a large job, Burnick and Benfield 
were concerned about the problem of infiltration by union people 
when adding new hires.  This concern, Messina mentioned, had 
manifested itself on previous occasions.  Specifically, Messina 
cited a 1988 Fort Meade project concerning which Burnick voiced 
concern about union infiltration a
nd the need to be careful about 
who Respondent hired.  On this occasion also, Benfield agreed 
with Burnick that they would have to be alert as to who they hired.  
ﬁScreeningﬂ was a term used by one or the other, according to 
Messina, but he could not recall which one of the two used it. 
In October through December 1992, Messina testified, he was 
at the Francis Scott Key project where Bruce Pendell was the job 
superintendent.  Messina and Pendell both had their offices in a 
trailer.  One day, Pendell came into the trailer rather agitated and 
announced that management had just found out that a union plant 
had been hired and was on the job.  He commented that he did not 
need any problems like that at that time. 
A third individual who offered information to the Board during 
the investigation of the charge in Case 5ŒCAŒ24393, during the 

summer of 1994 was Karen Poling.  She had been employed by 
Respondent from November 1993 until February 1994.  She 
started as a receptionist in the front office and remained on that 
job until the middle of December when she was transferred to the 
back room to do payroll.  As a receptionist, Poling was trained by 
Debbie Thompson, her predecessor.  One of Poling™s duties was 
to hand out applications.  Thomps
on instructed her that all of the 
spaces on the applications had to be filled in, otherwise the appli-

cation would not be considered at all.  If an application was not 
completely filled in, Thompson said, Poling was to inform the 
applicant to fill it in Thompson also told Poling that the ﬁSalary 
Desiredﬂ space had to be filled in with a figure, that if it had been 
filled in with the words ﬁnegotiable,ﬂ ﬁopen,ﬂ or ﬁjob rate,ﬂ Poling 
was to return it to the applicant with instructions to write in a fig-
ure.  Union workers, however, were to be treated as exceptions.  
Thompson told Poling that union workers were not to be given 
any instructions concerning their applications.  She was just to 
give them the applications and say nothing. 
Thompson also instructed Poling to make photocopies of appli-
cants™ driver™s licenses and social 
security cards and staple them to 
their applications.  However, 
in the case of union workers, 

Thompson instructed her not to ask them for their licenses or 
cards.  If applicants asked Poling questions, she was supposed to 
answer them.  However, if the 
applicant was a union worker, she 
was instructed not do so. 
Union applicants did, in fact, appear at Respondent™s office on 
two occasions while Poling was employed as a receptionist.  The 

first time was on her first or second day of work while she was 
still being trained.  Benfield first noticed them in the parking lot, 
identified them by their vehicle and told Poling who they were.  
He told her not give any information whatsoever to them.  He then 
added that he would never hire a union worker. 
Thompson was present in the office 
during this first visit of the 
union workers.  She handed applications to them, but did not 
check the applications nor give them any information.  After tak-
ing the applications back from the union workers, Thompson 
placed them on the desk.  Later, Benfield picked them up. 
On the second occasion of the un
ion worker™s visit to Respon-
dent™s office, there were 10 to 15 of them and one of them had a 
video camera.  Although Poling was 
at the front desk on this occa-
sion, she paged Thompson who then came out and handed out the 
applications but gave out no information.
14 Kelly Cimino was the fourth individual who had previously 
worked for Respondent who offered information to the Board 
during its investigation of the charge in Case 5ŒCAŒ24393 during 
1994. 
Cimino was employed by Respondent from March to August 
1994 as a secretary receptionist.  Her supervisor was Patricia Ben-
field.  Kelly Simmons, the secretary/receptionist at the time, 
trained Cimino in her job duties before moving to the back office 
to perform other work. 
Cimino testified that she handed 
out applications to people who 
came in and asked for them, then made sure they were filled out 
correctly including the ﬁSalary De
siredﬂ space, which she high-
lighted.  If an applicant failed to fill out the ﬁSalary Desiredﬂ space 
or had filled it in with ﬁopenﬂ or ﬁnegotiable,ﬂ Cimino told the 
applicant that she could not accept the application unless he put in 
a figure.  Then, the applicant would do so.  After receiving the 
completed application, Cimino would make copies of the appli-
cant™s driver™s license and social 
security card.  She put the com-
pleted applications on the corner of her desk till picked up by 
someone. 
Two months after Cimino started working for Respondent, 
Benfield told her that he preferred that the applications not be 
given to union members.  He wo
uld identify to Cimino, those 
applicants who were union workers as they came in and Cimino 
would tell them that Respondent was not hiring.  On one occasion, 
Benfield told Cimino that union members might be coming in 
with cameras and to tell them Respondent was not hiring. 
John Hayes was the fifth individual who had previously worked 
for Respondent who offered information to the Board during its 
investigation of the charge in Case 5ŒCAŒ24393 during 1994. 
Hayes began work for Benfield in the late part of July 1993 and 
remained an employee there for approximately 5 months.  He 
worked out of the Forrest Hill office under the supervision of Bill 
Peters. 
Hayes filed his first application with Respondent on June 4, 
1993, at the Forrest Hill office when he noticed the ad in the 
newspaper.  He spoke to Thompson
 on that occasion.  She first 
asked to see his driver™s license and social security card, then gave 
him an application to complete.  He wrote $8 as the salary he 
desired and completely filled out th
e employment history section.  
He indicated no union affiliation or
 connection on his application.  
                                                          
 14 Poling™s testimony is fully credite
d.  Where there are disparities or 
inconsistencies between Poling™s testim
ony as reflected in the text and 
that of Thompson and Benfield, Poling™s is credited. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 610However, he attached a resume on which he listed Riggs Distler & 
Co., Inc., a well-known union company, as one of his prior em-
ployers.  After Hayes returned 
his application to Thompson, she 
told him that somebody would be contacting him.  Thereafter 
Hayes called in every other week to check up on his application 
but was told by Thompson that no one had yet looked at it and 
Benfield was away on vacation.   
On June 5, 1993, the day after Hayes filed his application, 
Thomas Loetz filed his 
application, also at Forrest Hill.  Although 
he entered $13 per hour as salary desired, considerably more than 

Hayes, and listed only two previous employers as opposed to the 
required four and left three of four hourly rates blank, Benfield 
nevertheless processed his application.  When Benfield checked 
with Loetz™ most recent previous employer, Cranston, he was 
informed that Loetz was ﬁkinda slow-physically and mentally.ﬂ  
But there was no evidence of any union affiliation or connection 
on his application, so Benfield sc
heduled an interview with Loetz 
on June 9, despite Cranston™s ringing endorsement.  Benfield 
wrote down Cranston™s description of Loetz on his application 
along with the remark,ﬂ Give him chance and keep an eye on 
him.ﬂ  Loetz was hired as of the day of his interview and began 
work June 14, 1993. 
On July 7, 1993, Hayes returned to the Forrest Hill office and 
applied a second time.  Again he spoke with Thompson and the 
same procedure was followed.  This time, however, Hayes entered 
$8.50 as the salary desired, slightly more than he had the first time 
and did not attach a copy of the resume so that his previous con-
nection with the union company, Riggs Distler, did not appear. 
In about a week, Thompson called Hayes and scheduled an in-
terview for Hayes with Barry Wolf, the district manager.  Hayes 
was interviewed and hired on July 26, 1993, and reported for work 
on July 28, 1993. 
Following his being hired in late July 1993, Hayes was witness 
to several relevant incidents, which did not come to the Region™s 
attention until the following year.  These will be discussed in their 
chronological order, infra. 
While the Board was interviewing and obtaining new and valu-
able information from these former employees of Respondent 
following the filing of the charge in Case 5ŒCAŒ24393, Respon-
dent continued to maintain the same hiring policies that had been 
in effect back in 1992. 
During the week of July 3Œ9, 1994, three applications were re-
ceived.  One of them was filed by James Morton, an alleged dis-
criminatee added to the list at the hearing.  Benfield testified that 
Morton was rejected because the salary he desired was too high 
and his application did not reflect that he had any residential ex-
perience.  Benfield added that his past wages had been in the 
range of $15 to $17, inferring that these past higher wages were an 
additional reason for Morton™s rejection. 
Analysis of Morton™s application indicates that he did, in fact, 
note $15 as the desired wage, that he had received between $15 
and $17.10 per hour but that, contrary to Benfield™s testimony, he 
did stated that he was qualified to do any residential wiring.  More 
importantly, Morton™s application indicated that he had graduated 
from the JATC program, thus overtly reflecting his union connec-
tion.  He was not contacted.  
Of the two remaining applications neither indicated any union 
affiliations or connections.  Respondent contacted one of them 
despite the fact that only three previous employers were listed.  
This applicant, Brian Groomes was interviewed and hired, though 
not until over a month after the application was filed. 
F. Case 5ŒCAŒ24932 
On July 15, Jarvis visited Respondent™s Elkridge office in re-
sponse to one of Respondent™s
 ads.  He was accompanied once 
again by Correll and by six unemployed members, some of whom 
wore Local 24 hats and shirts.  He asked the receptionist for appli-
cations and, in turn, was asked to have his members fill them out 
one at a time.  She also asked for a driver™s license and social 
security card from each applicant.  All of the union members filled 
out the applications as did Jarvis and returned them to the recep-
tionist.  She told them that someone would be in touch with them. 
According to Alan Simon, Respondent™s vice president who is 
in charge of the Elkridge office, seven applications were accepted 

that day.  Six of them were filed by individuals subsequently to be 
named in Case 5ŒCAŒ24932 as al
leged discriminatees because of 
Respondent™s rejection of these same applications.  These six were 

Mark DeJuliis, Kevin Balbo, Frank Cookerly, Henry Duke, Jo-
seph Mills, and George Woods.  Simon testified concerning these 
six applications that he reviewed them all and rejected them all. 
Jarvis testified concerning the six unemployed union members, 
who accompanied him on this date, th
at all were capable of doing 
residential work.  He testified simi
larly to the abilities of all union 
members who accompanied him on all previous visits to Respon-
dent™s offices.  He testified credibly that residential and commer-
cial work is very similar, in eff
ect, that if an electrician could do 
commercial work, he could also do residential work. 
48.  Mark DeJuliis
.  Simon testified that he personally reviewed 
DeJuliis™ application and rejected it because it did not indicate any 

residential journeyman experience.  This is true.  DeJuliis did not 
specifically describe his residentia
l experience.  He did, however, 
note that he is a master electrician in Maryland and Georgia, a 
designation, which encompasses residential skills.  He also identi-
fied himself in his application as a volunteer union organizer and a 
graduate of the ﬁelectrician™s union JATC.ﬂ 
49.  Kevin Balbo
.  Simon testified that he personally reviewed 
Balbo™s application when it was r
eceived in July and that he re-
jected it because Balbo apparently
 had no residential experience, 
just commercial, and industrial experience. 
Contrary to Simon™s testimony, Balbo™s application clearly 
states, ﬁExperienced in all phases 
of electrical work.ﬂ  The appli-
cation also identifies Balbo as a graduate of ﬁLocal Union #24 

IBEW App. Course,ﬂ and a past employee of several union em-
ployers. 
50.  Frank Cookerly
.  Simon testified that he rejected 
Cookerly™s application when it was received in July because it 
showed no residential experience, it failed to note the salary de-
sired and because it indicated that Cookerly™s previous wages had 
been too high. 
Cookerly™s application does, in fact, have ﬁshop wagesﬂ for sal-
ary desired and a wage history indicating a range between $17.25 
and $21.25.  However, his application also notes that he had 
worked ﬁin all phases of elect. work.ﬂ  Obviously, that includes 
residential work.  Cookerly lis
ted union employers among those 
for whom he worked previously. 
51.  Henry Duke
.  Simon testified that he reviewed Duke™s ap-
plication when it was received in July and found no indication on 
it that he had any residential experience.  Simon implied that this 
was the reason for the rejection of Duke™s application.  The fact 
that Duke failed to indicate any salary desired and left blank most 
of the hourly wage rates he earned while working for previous 
employers was mentioned in Respondent™s brief, implying that 
these omissions were also reasons 
for rejection of the application. 
 BENFIELD ELECTRIC CO. 611Analysis of Duke™s application reveals that the omissions 
pointed out by Simon, actually were omissions.  It also reveals, 
however, that Duke had applied for the position of journeyman 
electrician, indicating an ability to perform residential work, the 
simplest type of electrical work, th
at which is taught in the first 
year of a 3-year apprenticeship program, according to credited 

witnesses.  Duke™s employment hi
story reflects that he worked for 
known union employers.  He would 
therefore be suspected of still 
being a union sympathizer. 
52.  Joseph Mills
.  Simon testified that he reviewed the applica-
tion of Joseph Mills when it was received July 15 and that it was 
rejected because it did not reflect any residential work experience. 
Analysis of Mill™s application reveals that he earned between 
$17 and 21 per hour at previous employers, clearly union wages, 
and had graduated from the JATC program.  Mills could easily be 
recognized and identified as a probable union worker. 
53.  George Woods
.  Finally, Simon reviewed the application of 
George Woods.  He testified that since the application did not 
reveal any residential work experience he rejected it for that rea-
son.  Under Employment History, Woods™ application reflects the 
following entries: 
 I.B. Abel 
York, PA - Local 229 IBEW. 
 Local 24 IBEW 
2701 W. Patapsco Ave. 
Balt. 21230 Md. 
 Respondent™s brief states, ﬁMr. Simon was not aware of 
whether Mr. Woods™ prior employers were unionized.ﬂ 
As noted, Jim Jarvis, not alleged as a discriminatee, also filed 
an application.  His application specifically mentioned Local 24 as 
his present employer and was rejected.  He was not contacted. 
None of the individuals who filed applications on July 15 were 
ever contacted, interviewed or hired.  When Jarvis called Respon-
dent two weeks later and asked about his application, he was again 
advised that someone would get back to him. 
During the week of July 17Œ23, two applications were submit-
ted to Respondent, one by Johnny Cupp, the other by Karl Bos-
man. 
Cupp, a member of Local 24, read Respondent™s ad in the 
newspaper and went to its Elkridge office to file an application.  
He was wearing his Local 24 IBEW baseball cap.  There, the 
receptionist asked him for his driver™s license, made a copy of it, 
then gave him an application.  She gave him no instructions on 
how to fill out the application.  
He filled it out completely and 
wrote ﬁshop wagesﬂ in the spa
ce marked ﬁSalary Desired.ﬂ  
Among previous employers, Cupp listed well-known union em-
ployers.  In describing the type of work in which he had experi-
ence, Cupp included residential.  He
 also noted, in his application, 
having gone through the Local 24 JATC program.  Finally, Cupp 
noted therein that he was a voluntary union organizer.  After com-
pleting the application, Cupp returned it to the receptionist.  She 
told him that it would remain on file for 2 weeks and that some-
body would be contacting him if they were interested.  Nobody 
did.  Cupp subsequently was alleged as a discriminatee. 
Bosman™s application reflected 
no union affiliations or connec-
tions.  He was not contacted either. 
On July 29, Curtis Sonnier filed 
an application at Respondent™s 
Forrest Hill office.  When he returned the application to the recep-
tionist, it did not reflect any union affiliation or connections.  
However, he had written ﬁNego.ﬂ as the salary desired and had 
listed only two previous employers.  The receptionist handed the 
application back to Sonnier and noted that Sonnier had written 

ﬁnegotiableﬂ on his application.  She advised him that Respondent 
would not consider looking at it unless he put in a dollar amount.  
Sonnier then crossed out ﬁNegoﬂ and entered ﬁ$13.00 pr hr.ﬂ  He 
returned the application to the 
receptionist, still incomplete. 
Subsequently, Sonnier was contacted by a member of Respon-
dent™s management, interviewed and offered a job.  He did not, 
however, accept the job offer because he was only offered $12 per 
hour. 
In August, four applications were submitted, one of them from 
an alleged discriminatee, Roderick Easter.  Easter™s application 
noted a desired salary of $14 per 
hour.  His employment history 
was complete but reflected short-term employment with wages 
ranging from $19.05 to $23.48 per hour.  This clearly reflected a 
union profile.  In addition, Easter mentioned on his application 
that he had graduated from the IBEW apprenticeship program.  He 
noted also that he was qualified in ﬁall phases of electrical work.ﬂ 
Alan Simon testified that he reviewed Easter™s application 
when it was submitted and found it to be ﬁthe most unqualified 
residential applicationﬂ he had seen.  He rejected Easter™s applica-
tion because it did not reflect any residential experience and be-
cause Easter™s past wages had been too high.  Simon expressed 
annoyance that Easter had worked in Ohio during the past year at 
a nuclear power plant and on the 
new Cleveland stadium, choos-
ing to ignore Easter™s statement that he was qualified in 
all phases 
of electrical work and had apparently been involved since 1984, 
for the previous 9 years, in the electrical trade.  Easter was not 
contacted, interviewed or hired. 
The other three applicants who filed applications in August in-
dicated no direct affiliation or connection with any union.  Patrick 
Kyle listed only two previous em
ployers, one of them Respon-
dent.  He was contacted, interviewed and hired.  David Wagner, a 
recent graduate of the ABC appr
enticeship program, was also 
contacted, interviewed and hired.  Terry Seymour, however, 

whose final wage at his most recent employer was listed as $24.01 
was not contacted. 
In September, Respondent receive
d three applications, all three 
from individuals who indicated no union affiliations or connec-
tions.  None of the applications 
were complete, all listing only two 
or three previous employers, some also missing wage and date 
information.  Nevertheless, all three applicants were contacted, 
interviewed and hired. 
In November, Respondent received two applications neither 
containing indications of union af
filiations or connections.  Re-
spondent hired one of the two applicants despite the fact that the 
applicant hired had listed only two of his previous employers.  
This applicant did not start on the job until January 5, 1995. 
In February 1995
15 two applications were received by Respon-
dent, one from Patricia Gilbert, the other from Allan Heinz.  Gil-
bert™s application clearly reflects a union profile.  She specifically 
indicated that her last two employers were IBEW Local 716 in 
Houston, Texas, meaning that she used Local 716™s hiring hall 
facilities.  Gilbert also graduated 
from Local 716™s 4-year appren-
ticeship school.  At her most recent employer, she received $20 
per hour, thus indicating another union job.  In all, Gilbert™s appli-
cation reflected a 15-year unbroken affiliation with the IBEW.  
She was not contacted. 
Heinz™s application indicated 
no union affiliations or connec-
tions.  For salary desired, he wrote ﬁnegotiable.ﬂ  In the employ-
ment history section, he entered just one previous employer.  His 
                                                          
 15 All dates are in 1995 unless noted otherwise. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 612final wage with this employer was $15.31 per hour.  However, 
since Heinz had started at $5 per hour with this employer in 1982 
and was still employed there when he filed the application with 
Respondent, the high hourly wage was not indicative of a union 
wage.  Finally, Heinz noted that he had graduated from the ABC 
apprenticeship program after 4 years, in 1987.  Since he was em-
ployed by his one employer during that entire period, it indicates 
that his employer was ABC (nonunion) affiliated.  Although 
Heinz had filed his application on February 7, he was not inter-
viewed until March 2.  He was hired on March 19 despite his 
failure to meet Respondent™s requirements for a complete and 
acceptable application. 
In March, four applications were received.  None of the appli-
cants indicated any affiliation or connections with any union.  
Respondent hired one of them.  The one chosen, had failed to 
indicate any salary desired.  However, this applicant had worked 
for Respondent previously, which was probably a consideration. 
G. Application of Respondent™s Criteria to Applicants 
Analysis of the above-outlined data clearly indicates that virtu-
ally without exception, Respondent
 consistently applied its stated 
criteria for disregarding applicatio
ns to all of those applications 
which specifically indicated an affiliation of the applicant with a 
union and just as consistently applied these criteria to any individ-
ual whose application reflected a probable connection to a union. 
On the other hand, analysis of these data also indicates that 
where an application reflected that the applicant was very proba-
bly a nonunion worker, Respondent frequently ignored the criteria 
it established for automatically re
jecting applications.  Thus, in 
Respondent™s letter of May 10, 1993, it outlined the criteria used 
to reject applications.  In almost every instance, the employees 
hired by Respondent, could have been rejected on the basis of the 
criteria listed in the May 10 letter but were not.  Clearly, Respon-
dent used a double standard, depending on whether the applicant 
was, on the one hand, a union worker or apparent union worker or, 
on the other hand, a nonunion or apparent nonunion worker.  If 
Respondent intended to use the crit
eria it professed to be using for 
lawful purposes, as stated in its May 10 letter, it would have ap-
plied these criteria to the applications of prounion and nonunion 
applicants without distinction.  Since it did not, I am free to draw, 
and do, in fact, draw the inference that the application of these 
criteria to obvious and suspected union applicants was discrimina-
torily motivated. 
Indeed, although in 
the abstract, the criteria themselves, may 
well have a legitimate purpose, as found in 
Wireways, Inc.,
16 their 
selective applications reflect a more probable ulterior motive or 
set of motives.  Those motives would be to require an applicant to 
furnish such information as would provide Respondent with a 
probable union or nonunion profile, upon which to act discrimina-
torily and to provide it also with a ready-made pretext for rejecting 
unwanted union applicants. 
Thus, a union applicant would mo
re likely write in the sum of 
$20 per hour and the nonunion applicant $12 per hour in the blank 
entitled ﬁSalary Desired,ﬂ simply because those are the wages 
each would be used to earning during the period relevant to this 
case for industrial or commercial work.  For the same reasons the 
union applicant would write in $15 to $17 per hour and the nonun-
ion applicant $8 or $9 per hour for residential work.  Respondent, 
regardless of motive, legitimate, 
or otherwise, would reject the 
applicant who enters $20 per hour. 
                                                          
 16 309 NLRB 245 (1992). 
Under Respondent™s hiring policy, if an applicant writes ﬁnego-
tiableﬂ in the ﬁSalary Desiredﬂ space or leaves it blank, the Re-
spondent has a number of alternatives.  Because of the large num-
ber of applicants, Benfield could, as it is claimed he did in the 
May 10 letter, take no interest in
 contacting the applicant to find 
out what wage rate he desired bu
t reject the application automati-
cally taking no notice of the rest of the application.  But, on the 
contrary, Benfield could, and in actuality did, carefully look over 
the application to determine if there were other indicia indicating 
union or nonunion status, then, on that basis, reject any union or 
suspected union applicants and contact, interview and hire the 
nonunion applicants.  Th
e records so indicate. 
The records reflect that Benfield
 was not simply avoiding un-
necessary labor in refusing to contact the union applicants who 
entered ﬁnegotiableﬂ as their desired wage because, if that were 
his motive, he would have done the same with regard to the non-
union applicants who entered ﬁnegotiable.ﬂ  Rather, he used the 
union applicants entry of ﬁnegotiableﬂ as a pretext to avoid con-
sidering their application while ignoring the same ﬁunacceptableﬂ 
entry made by nonunion applicants, contacting and hiring them.  I 
find this discriminatory activity violative of the Act and the state-
ment of position of May 10 misleading and fraudulent. 
The applicants who entered ﬁjob rateﬂ as the wage they desired 
were clearly offering to work for whatever Respondent offered to 
pay them.  Respondent could not and did not offer any legitimate 
defense to its rejection of these offers when submitted by union or 
suspected union workers. 
A second requirement clearly designed by Respondent to obtain 
a profile of the applicant was its insistence that the applicant sup-
ply a record of past wages earned.  In its May 10, 1993 statement 
of position, Respondent misled the 
Region by speciously offering 
the explanation that if the individual™s recent employment history 
indicated that he had been earning a wage rate substantially higher 
than that which was being offered by Respondent, the application 
would be rejected because Benfield considered it likely that the 
individual would either not accept a 
job at the lower rate or would 
only stay on a short-term basis until 
he could obtain a job more in 
keeping with his earlier, higher pay rate.  This argument was dis-
cussed in 
Wireways, 
supra, and found to be a legitimate to eco-
nomic consideration in establishing hiring policies.  Indeed, it 
might be considered as such herein except that Respondent, once 
again, determined to apply the practice selectively.  Thus, where 
the application otherwise indicated that the individual was a union 
or probable union applicant, a high previous wage rate would be a 
sufficient basis for immediate rejection.  However, where the 
application indicated that the individual was clearly a nonunion 
applicant, the high prior wage rate was ignored and the applicant 
interviewed and hired, usually at a wage a little less than re-
quested. 
A third requirement of applicants designed by Respondent to 
obtain a profile was its demand that the individual include in his 
application, the dates the applicant was employed at each of his 
previous four employers.  In its May 10, 1993 statement of posi-
tion, Respondent advised the Region that its purpose in requiring 
this information and the reason 
for including it among the criteria 
used in determining whether or 
not to reject an applicant was 
because Benfield felt that individuals who had short-term service, 
on average, with their last several employees, i.e., less than 6 
months, were considered to be unlikely to stay for very long with 
the Company, and therefore, a risky choice. 
Accepting Respondent™s position at face value, it would seem 
reasonable.  However, the above-d
escribed records clearly show 
 BENFIELD ELECTRIC CO. 613that Respondent rejected every application indicating a union 
affiliation or suspected connection, without exception, and without 
investigation, where the employment history reflected short-term 
jobs or a lack of information concerning dates of employment, but 
contacted a large number of no
nunion applicants whose applica-
tions reflected a number of short-te
rm jobs or left out information 
on this subject, particularly if their applications reflected connec-
tions with the ABC or its apprenti
ceship program.  This fact too, 
reflects adversely on the credibility of Respondent™s May 10 posi-
tion letter.  I find that the use of the short-term job basis for reject-
ing union or suspected union applicants was fraudulent.  The re-
jection of these applicants wit
hout consideration, based on their 
having held a number of short-term jobs was clearly pretextual in 
light of the fact that Respondent contacted, interviewed and hired 
nonunion applicants with the same type of record. 
Benfield has been in the electrical construction industry for 25 
years.  From the testimony of the various witnesses, it is clear that 
those engaged in business in that 
industry, for a lot less time than 
25 years, know which of the contractors are union and which of 
them are not.  They know what the going union and nonunion 
wage rates for industrial, commerc
ial and residential work are.  
Moreover, Benfield and other experienced contractors know that 

virtually all construction unions including the IBEW maintain a 
hiring hall and that electricians are referred out frequently several 
times a year to construction jobs lasting a few days, weeks, or 
months, after completion of which, they return and are placed 
back on the referral list until their names come back to the top of 
the list, at which time the process is repeated.  This process mani-
fests itself in each union electrician™s employment record, which 
reflects a series of short-term jobs.  This short-term job employ-
ment record had nothing to do with determining reliability, Re-
spondent™s May 10 statement of po
sition to the contrary, notwith-
standing.  Rather, it was part of Respondent™s overall effort to 
construct a profile of each applicant™s union or nonunion status, 
upon which Respondent could base its hiring decision. 
Respondent™s informational re
quirements on its application 
with its demand for completeness and its May 10 statement of 

position outlining its criteria fo
r automatically rejecting applica-
tions can be considered legitimate only in the absence of discrimi-
natory processing.  Once Respondent determined to reject all of 
the applications of union or suspected union applicants because of 
the information included or left
 out of the application while 
receiving and processing the app
lications of nonunion applicants 
containing or lacking the same information, the process ceases to 
be legitimate and becomes discriminatory. 
Respondent engaged in a discriminatorily motivated hiring pol-
icy and practice and sought to hide its policy by its fraudulent May 
10 position paper in which it claimed to be pursuing legitimate 
economic objectives.  Inasmuch as the information demanded of 
applicants could arguably be us
ed for legitimate economic pur-
poses and an applicant who furnished or failed to furnish the re-

quested information could be rejected for lawful reasons, the Re-
gional Director, having no evidence 
to the contrary or evidence of 
antiunion animus at the time, was completely justified in accept-

ing the Respondent™s explanation concerning its hiring policy, 
contained in its May 10, 1993 po
sition letter and dismissing the 
charge based on Respondent™s explanation.  However, when pre-

vious employees of Respondent came forward much later offering 
evidentiary testimony indicating that the explanation contained in 
Respondent™s May 10 position letter 
was untrue and fraudulently 
offered for the purpose of misleading the Regional Director and 

hiding the real reasons for rejecting the applications of union and 
suspected union applicants, the Regional Director was likewise 
justified in revoking 
his earlier dismissal 
and issuing the com-
plaint which in turn would enable him to issue the subpoenas 
necessary to acquire Respondent™s records, so important to prov-
ing the Government™s case. 
In addition to the criteria for rejection used to discriminate 
against apparent union applicants, discussed immediately above, 
Respondent used several others as pretexts for rejection of union 
applicants.  These included generally incomplete applications, 
failure to supply driver™s licenses 
and stale applications.  As in the 
case of the criteria already discussed at length, these criteria for 

rejection were strictly enforced against union and suspected union 
applicants but not enforced agains
t applicants free of union affilia-
tion or connection, clearly reflecti
ng the pretextual nature of the 
applications of these criteria as well. 
Conclusions 
From the testimony of the General Counsel™s witnesses and the 
exhaustive examination and analysis of the records fully described 
above, I conclude: 
1.  The Region was justified, when it relied upon Respondent™s 
May 10, 1993 statement of position and on the lack of evidence to 
the contrary, in initially dismissing the charge in Case 5ŒCAŒ
23367. 
2.  The Region was justified upon becoming aware that Re-
spondent had fraudulently concealed its policy of not considering 
for hire and not hiring individuals who were known or suspected 
union members and supporters, in revoking its dismissal of the 
charge in Case 5ŒCAŒ23367 and subsequently issuing com-
plaint.
17 3.  Respondent maintained a policy and practice of not consid-
ering for hire and not hiring known or suspected union members 
and supporters and pursuant to this policy and practice, failed and 
refused to consider for employment and failed and refused to hire 
the individuals named in the instant consolidated cases in violation 
of Section 8(a)(1) and (3) of the Act.
18 IV. THE EFFECT OF THE UNFAIR LABORPRACTICES 
UPON COMMERCE 
The activities of Respondent set forth above, occurring in con-
nection with its operation described above, have a close, intimate, 

and substantial relationship to trade, traffic, and commerce among 
the several States and tend to lead to labor disputes burdening and 
obstructing commerce and the free flow of commerce. 
V.  REMEDY
19 Having found that Respondent has engaged in unfair labor 
practices in violation of Section 8(a)(1) and (3), of the Act, I shall 
recommend that it be ordered to cease and desist therefrom and 
take appropriate and affirmative action designed to effectuate the 
policies of the Act.  In particular, as I have found that certain em-
ployees were discriminatorily denied employment, I shall recom-
mend that Respondent be required
 to offer them immediate em-
ployment to the positions which next became available after their 
applications were filed or to subs
tantially equivalent positions at 
other nearby projects.  In addition, I shall also recommend that 
Respondent be ordered to make them whole for any loss of earn-
ings and other benefits they may have suffered as a result of Re-
spondent™s unlawful discrimination against them, from the date 
                                                          
 17 Brown & Sharpe Mfg Co
., 312 NLRB 444 (1993). 
18 Fluor Daniel, Inc.,
 304 NLRB 970 (1991). 
19 See the remedy in 
Fluor Daniel, Inc.,
 supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 614they applied for employment, to the date that the Respondent 
makes them a valid offer of employment.  Such amounts shall be 
computed in the manner prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), and shall be reduced by net interim earnings, 
with interest computed in accordance with 
New Horizons for the 
Retarded
, 283 NLRB 1173 (1987).  Finally, it is recommended 
that this Order be subject to re
solution at the compliance stage in 
accordance with 
Dean General Contractors
, 285 NLRB 573 
(1987). 
CONCLUSIONS OF LAW 
1.  Respondent is, and at all times material has been, an em-
ployer engaged in commerce within the meaning of Section 2(6) 
and (7) of the Act. 
2.  The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3.  By maintaining a policy and practice of not considering for 
hire and not hiring known or suspected union members and sup-
porters, Respondent has engaged in, and is engaging in activities 
violative of Section 8(a)(1) and (3) of the Act. 
4.  By failing and refusing to 
consider for employment and fail-
ing and refusing to hire the individuals listed in the appendix, 
pursuant to the policy and practice described above in paragraph 
3, Respondent has engaged in, and is engaging in activities viola-
tive of Section 8(a)(1) and (3) of the Act. 
5.  The aforesaid unfair labor practices are unfair labor practices 
affecting commerce within the mean
ing of Section 2(6) and (7) of 
the Act. [Recommended Order omitted from publication.] 
 